--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
AGREEMENT OF PURCHASE
AND SALE OF ASSETS


DATED AS OF JULY 22, 2010


BY AND BETWEEN


MUSICIAN’S EXCHANGE, a Nevada corporation,


MDM INTELLECTUAL PROPERTY, LLC, a California limited liability company






TABLE OF CONTENTS


ARTICLE 1. Definitions 1
Section 1.1.
Acquired Assets
2
Section 1.2.
Acquired Business
2
Section 1.3.
Acquired Business Balance Sheet
2
Section 1.4.
Acquired Facilities
2
Section 1.5.
Affiliate
2
Section 1.6.
Agreement
2
Section 1.7.
Assumed Liabilities
2
Section 1.8.
Audited Financial Statements
2
Section 1.9.
Auditors
2
Section 1.10.
Business Day
3
Section 1.11.
Closing
3
Section 1.12.
Closing Date
3
Section 1.13.
Closing Time
3
Section 1.14.
Code
3
Section 1.15.
Consideration
3
Section 1.16.
Control
3
Section 1.17.
Counsel to Seller
3
Section 1.18.
Counsel to Purchaser
3
Section 1.19.
Entity
3
Section 1.20.
ERISA
3
Section 1.21.
Exchange Act
3
Section 1.22.
GAAP
3
Section 1.23.
HSR Act
4
Section 1.24.
Inventories
4
Section 1.25.
IRS
4
Section 1.26.
Liabilities
4
Section 1.27.
Local Counsel
4
Section 1.28.
Parent
4
Section 1.29.
Payables
4
Section 1.30.
Prohibited Transaction
4
Section 1.31.
Proprietary Rights
5
Section 1.32.
Purchaser
5
Section 1.33.
Receivables
5
Section 1.34.
Reportable Event
5
Section 1.35.
SEC
5
Section 1.36.
Securities Act
5
Section 1.37.
Seller
5
Section 1.38.
Subsidiary
5
Section 1.39.
Transaction
5
Section 1.40.
Unaudited Financial Statements
5





ARTICLE 2.The Acquisition 6
Section 2.1.
The Acquisition
6
Section 2.2.
Manner of Payment
6
Section 2.3.
Acquired Assets.
6
Section 2.4.
Closing of the Acquisition
7
Section 2.5.
Board of Directors and Officers
7
Section 2.6.
Issuance of the Shares
8
Section 2.7.
Taking of Necessary Action: Further Action
8





ARTICLE 3. Representations and Warranties of Muex. ..8
Section 3.1.
Organization and Qualification
9
Section 3.2.
Capitalization of Muex
9
Section 3.3.
Authority Relative to this Agreement; Recommenda­tion
10
Section 3.4.
SEC Reports; Financial Statements
10
Section 3.5.
Information Supplied
11
Section 3.6.
Consents and Approvals; No Violations
11
Section 3.7.
No Default
11
Section 3.8
No Undisclosed Liabilities; Absence of Changes
12
Section 3.9.
Litigation
12
Section 3.10.
Compliance with Applicable Law
12
Section 3.11.
Employee Benefit Plans; Labor Matters
13
Section 3.12.
Environmental Laws and Regulations
14
Section 3.13.
Tax Matters
14
Section 3.14.
Title to Property
15
Section 3.15.
Intellectual Property
15
Section 3.16.
Insurance
16
Section 3.17.
Vote Required
16
Section 3.18.
Affiliates
16
Section 3.19.
Certain Business Practices
16
Section 3.20.
Insider Interests
16
Section 3.21.
Opinion of Financial Adviser
16
Section 3.22.
Brokers
16
Section 3.23.
Disclosure
16
Section 3.24.
No Existing Discussions
17
Section 3.25.
Material Contracts
17



ARTICLE 4. Representations and Warranties of MDM Intellectual Property 18
Section 4.1.
Organization and Qualification
18
Section 4.2.
Capitalization of MDM Intellectual Property
18
Section 4.3.
Authority to the Agreement: Recommendation
19
Section 4.4.
SEC Reports, Financial Statements
19
Section 4.5.
Information Supplied
19
Section 4.6.
Contents and Approvals, No Violations
19
Section 4.7.
No Default
20
Section 4.8.
No Undisclosed Liabilities: Absence of Changes.
20
Section 4.9.
Litigation
21
Section 4.10.
Compliance with Applicable Law
21
Section 4.11.
Employee Benefit Plans: Labor Matters
21
Section 4.12.
Environmental Laws and Regulations
23
Section 4.13.
Tax Matters
23
Section 4.14.
Title to Property
23
Section 4.15.
Intellectual Property
24
Section 4.16.
Insurance
24
Section 4.17.
Vote Required
24
Section 4.18.
Affiliates
24
Section 4.19.
Certain Business Practices
24
Section 4.20.
Insider Interests
24
Section 4.21.
Opinion of Financial Adviser
25
Section 4.22.
Brokers
25
Section 4.23.
Disclosure
25
Section 4.24.
No Existing Discussions
25
Section 4.25.
Material Contracts
25



ARTICLE 5. Covenants 26
Section 5.1.
Conduct of Business of Muex
26
Section 5.2.
Conduct of Business of MDM Intellectual Property
28
Section 5.3.
Preparation of 8-K
30
Section 5.4.
Other Potential Acquirers
30
Section 5.5.
Meetings of MDM Intellectual Property & Muex
30
Section 5.6.
FINRA OTC: BB Listing
30
Section 5.7.
Access to Information
30
Section 5.8.
Additional Agreements: Reasonable Efforts
31
Section 5.9.
Employee Benefits: Stock Option and Employee Purchase Plans
31
Section 5.10.
Public Announcements
31
Section 5.11.
Indemnification
32
Section 5.12.
Notification of Certain Matters
33






ARTICLE 6. Conditions to Consummation of the Acquisition 33
Section 6.1.
Conditions to Each Party’s Obligations to Effect the Acquisition
33
Section 6.2.
Conditions to Obligations of Muex
34
Section 6.3.
Conditions to Obligations of MDM Intellectual Property
35



ARTICLE 7. Termination: Amendment: Waiver 36
Section 7.1.
Termination
36
Section 7.2.
Effect of Termination
37
Section 7.3.
Fees and Expenses
37
Section 7.4.
Amendment
37
Section 7.5.
Extension: Waiver
37



ARTICLE 8. Miscellaneous 37
Section 8.1.
Non-survival of Representations and Warranties
37
Section 8.2.
Entire Agreement: Assignment
38
Section 8.3.
Validity
38
Section 8.4.
Notices
38
Section 8.5.
Governing Law
39
Section 8.6.
Descriptive Headings
39
Section 8.7.
Parties in Interest
39
Section 8.8.
Personal Liability
39
Section 8.9.
Specific Performance
39
Section 8.10.
Counterparts
39
Section 8.11.
Conflict Waiver
39













Signatures                                                                                                                                                                                                                            40



 
 

--------------------------------------------------------------------------------

 

AGREEMENT OF PURCHASE
AND SALE OF ASSETS


This Agreement of Purchase and Sale of Assets (this “Agreement”), dated as of
July 22, 2010, is by and between Musician’s Exchange, a Nevada corporation
(“Muex”), and MDM Intellectual Property, LLC (“MDM”), and provides for Muex to
acquire substantially all of the assets of MDM, subject to the liabilities
assumed in this Agreement by Muex and no other liabilities.


Whereas, Muex desires to acquire, on the terms and subject to the conditions
reflected below, the business of MDM insofar as the same is conducted through
the use of the Acquired Assets; and


Whereas, MDM believes that it is desirable and in the best interest of MDM that
it sell the Acquired Assets to Muex; and


Whereas, the Boards of Directors of Muex, and the Managing Member(s) of MDM each
have, in light of and subject to the terms and conditions set forth herein, (i)
determined that the Acquisition (as defined below) is fair to their respective
stockholders and members, and in the best interests of such stockholders and
members and (ii) approved the Acquisition in accordance with this Agreement;


Whereas, this Agreement constitutes the entire, final and complete agreement
between Muex and MDM and supersedes and replaces all prior or existing written
and oral agreements, between Muex and MDM with respect to the subject matter
hereof; and


Whereas, Muex and MDM desire to make certain representations, warranties,
covenants and agreements in connection with the Acquisition and also to
prescribe various conditions to the Acquisition.


Now, therefore, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, Muex and MDM hereby agree as follows:


ARTICLE I


Definitions


As used in this Agreement, the terms identified in this Article I shall have the
meanings indicated, unless a different and common meaning of the term is clearly
indicated by the context, and variants and derivatives of the following terms
shall have correlative meanings. To the extent that certain of the definitions
set forth below suggest, indicate or express agreements between or among parties
to this Agreement, or contain representations or warranties or covenants of a
party, the parties agree to the same by execution of this Agreement. The parties
to this agreement agree that agreements, representations, warranties, and
covenants expressed in any part or provision of this Agreement shall for all
purposes of this Agreement be treated in the

 
1

--------------------------------------------------------------------------------

 

same manner as other such agreements, representations, warranties, and covenants
contained elsewhere in this Agreement, and the Article or Section of this
Agreement within which such an agreement, representation, warranty, or covenant
appears shall have no separate  meaning or effect on the same.
 
 
Section 1.1.  Acquired Assets: The assets of the seller being acquired by the
Purchaser pursuant to the terms hereof, as identified on Exhibit A hereto, and
all other assets of the Seller, tangible or intangible (including contractual,
warranty, and other rights), the use or value of which is inextricably linked to
the assets so indentified, or which relate to or arise out of transactions of
the Seller involving the assets so identified.


Section 1.2.  Acquired Business: The business conducted by the Seller in which
the Seller utilized the  Acquired Assets, as described on Exhibit A hereto,
commonly known, described, or indentified as unifying access to communications
through one phone number and allowing subscribers to receive calls, pick up
voice mail, read or send email, look up and dial contacts, send a message to a
group and other communications technologies.


Section 1.3.  Acquired Business Balance Sheet: The most recent Balance Sheet
included in the Audited Financial Statements of the Acquired Business.


Section 1.4.  Acquired Facilities: All warehouses, stores, plants, production
facilities, manufacturing facilities, processing facilities, fixtures, and
improvements owned or leased by the Seller or otherwise used by the Seller in
connection with the operation of its business or leased or subleased by the
Seller to others, but only to the extent that the same consist of Acquired
Assets.


Section 1.5.  Affiliate: When used with respect to a person, an “affiliate” of
that person is a person Controlling, Controlled by, or under common control with
that person.


Section 1.6.  Agreement: This Agreement of Purchase and Sale of Assets including
all of its schedules and exhibits and all other documents specifically referred
to in this Agreement that have been or are to be delivered by a party to this
Agreement to another such party in connection with the Transaction or this
Agreement, and including all duly adopted amendments, modifications, and
supplements to or of this Agreement and such schedules, exhibits and other
documents.


Section 1.7.  Assumed Liabilities: The Liabilities of the Seller being assumed
by the Purchaser pursuant to this Agreement, as specifically identified in
Exhibit B to this Agreement, and no other liabilities of the Seller.


Section 1.8.  Audited Financial Statements: The balance sheet, income statement,
statement of stockholders’ equity and statement of cash flows of the Acquired
Business as at December 31, 2008, and for December 31, 2009, in each instance as
reported by the Auditors.


Section 1.9.  Auditors: With respect to the Seller and the Acquired Business,
Mantyla McReynolds, and with respect to the Purchaser, De Joya Griffith &
Company, LLC, in each instance, independent certified public accountants
currently being retained for the purpose of

 
2

--------------------------------------------------------------------------------

 

auditing financial statements of that party. With respect to any report
hereafter issued by Auditors, the term shall mean that firm of independent
certified public accountants of national reputation that the Entity in question
reasonably selects to serve as its auditors.


Section 1.10.  Business Day: Any day that is not a Saturday, Sunday, or a day on
which banks in San Francisco, California, are authorized to close.


Section 1.11.  Closing: The completion of the Transaction, to take place as
described in Article II.


Section 1.12.  Closing Date: The date on which the Closing actually occurs,
which shall be August 11, 2010, unless otherwise agreed by the parties, but
shall not in any event be prior to satisfaction or waiver of the conditions to
Closing set forth in Article VII hereof.


Section 1.13.  Closing Time: The time at which the Closing actually occurs. All
events that are to occur at the Closing Time shall, for all purposes, be deemed
to occur simultaneously, except to the extent, if at all, that a specific order
of occurrence is otherwise described.


Section 1.14.  Code: The Internal Revenue Code of 1986, as amended and in effect
at the time of execution of the Agreement.


Section 1.15.  Consideration: The 6,150,000 shares of the common stock to be
issued by the Purchaser to the Seller at the Closing of the Acquired Assets,
subject to modification and adjustment as provided herein pursuant to the terms
of the Agreement.


Section 1.16.  Control: Generally, the power to direct the management or affairs
of an entity.


Section 1.17.  Counsel to Seller: Donald J. Stoecklein of Stoecklein Law Group.


Section 1.18.  Counsel to Purchaser: Donald J. Stoecklein of Stoecklein Law
Group.


Section 1.19.  Entity: A corporation, partnership, sole proprietorship, joint
venture, or other form of organization formed for the conduct of a business,
whether active or passive.


Section 1.20.  ERISA: The Employee Retirement Income Security Act of 1974, as
amended and in effect at the time of execution of this Agreement.


Section 1.21.  Exchange Act: The Securities Exchange Act of 1934, as amended to
the date as of which any reference thereto is relevant under this Agreement,
including any substitute or replacement statute adopted in place or in lieu
therefor.


Section 1.22.  GAAP: Generally Accepted Accounting Principles, as in effect on
the date of any statement, report or determination that purports to be, or is
required to be, prepared or made in accordance with GAAP. All references herein
to financial statements prepared in

 
3

--------------------------------------------------------------------------------

 



accordance with GAAP shall mean in accordance with GAAP consistently applied
throughout the periods to which reference is made.


Section 1.23.  HSR Act: The Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.


Section 1.24.  Inventories: The stock of raw materials, work-in-process and
finished goods, including but not limited to finished goods purchased for
resale, held by the Seller for manufacturing, assembly, processing, finishing,
sale, or resale to others (including other Subsidiaries or divisions of the
Seller), from time to time in the ordinary course of business of the Seller in
the form in which such inventories then are held or after manufacturing,
assembling, finishing, processing, incorporating with other goods or items,
refining, or the like.


Section 1.25.  IRS: The Internal Revenue Service.


Section 1.26.  Liabilities: At any point in time (the Determination Time), the
obligations of a person or Entity, whether known or unknown, contingent or
absolute, recorded on its books or not, arising or resulting in any way from
facts, events, agreements, obligations or occurrences that existed or transpired
at a prior point in time, or resulted from the passage of time to the
Determination Time, but not including obligations accruing or payable after the
Determination Time to the extent (but only to the extent) that such obligations
(1) arise under previously existing agreements for services, benefits, or other
considerations, and (2) accrue or become payable with respect to services,
benefits, or other considerations received by the person or Entity after the
Determination Time.


Section 1.27.  Local Counsel: Special counsel retained by either Counsel to the
Purchaser or Counsel to the Seller, as the case may be, to advise as to certain
matters of state law or local law in states or localities in which Counsel to
the Purchaser, or Counsel to the Seller, as the case may be, desires such Local
Counsel. In all instances due care shall be exercised in the selection of Local
Counsel.


Section 1.28.  Parent: With respect to any corporation, partnership, or joint
venture or other entity, an Entity of which that Entity is, directly or
indirectly through one or more Parents, a Subsidiary.


Section 1.29.  Payables: Liabilities of a party arising from the borrowing of
money or the incurring of obligations for merchandise or goods purchased.


Section 1.30.  Prohibited Transaction: A “prohibited transaction,” as defined in
ERISA Section 406 or Section 4975(c) of the Code, or, in either case, successor
provisions to such provisions adopted by amendments to ERISA or the Code, as the
case may be, and including, in each case, other provisions of ERISA, of the Code
or other law, and regulations adopted under ERISA or the Code or such other law,
modifying, amending, interpreting, or otherwise affecting the application of
such provisions, either in general or as applied to the nature or circumstances
of a particular Entity that is a party to, or is affected by or is involved in
the Transaction and with

 
4

--------------------------------------------------------------------------------

 



respect to which Entity the use of the term in this Agreement, or in the
particular location in this Agreement, is relevant.


Section 1.31. Proprietary Rights: Trade Secrets, copyrights, patents,
trademarks, service marks, customer lists, and all other similar types of
intangible property developed, created or owned by the Seller, or used by the
Seller in connection with its business, whether or not the same are entitled to
legal protection.


Section 1.32. Purchaser: Musician’s Exchange, a Nevada corporation which, under
the terms of this Agreement is acquiring the Assets of the Seller.


Section 1.33.  Receivables: Accounts Receivable, notes receivable, and other
obligations appearing as assets on the books of the Seller, and customarily
reflected as assets in balance sheets of entities prepared in accordance with
GAAP, indicating moneys owed to the entity.


Section 1.34.  Reportable Event: A “reportable event,” as defined in Section
4043(b) of ERISA or successor provisions to such provision adopted by amendments
to ERISA and including other provisions of ERISA or of other law, and
regulations adopted under ERISA or other such law, modifying, amending,
interpreting, or otherwise affecting the application of such provision, either
in general or as applied to the nature or circumstances of a particular Entity
that is a party to, or is affected by or is involved in the Transaction and with
respect to which Entity the use of the term in this Agreement, or in the
particular location in the Agreement, is relevant.


Section 1.35.  SEC: The Securities and Exchange Commission.


Section 1.36.  Securities Act: The Securities Act of 1933, as amended to the
date as of which any reference thereto is relevant to this Agreement, including
any substitute or replacement statute adopted in place or in lieu therof.


Section 1.37.  Seller: MDM Intellectual Property, LLC, a California limited
liability company, as the seller of the Acquired Assets.


Section 1.38.  Subsidiary: With respect to any Entity, another Entity of which
fifty percent (50%) or more of the effective voting power, or the effective
power to elect a majority of the Board of Directors or similar governing body,
or fifty percent (50%) or more of the true equity interest, is owned by such
first Entity, directly or indirectly.


Sectiuon 1.39.  Transaction: The Sale of the Acquired Assets, subject to the
Assumed Liabilities, for the Consideration as contemplated by, and subject to
the terms of, this Agreement.


Section 1.40.  Unaudited Financial Statements: The balance sheet, income
statement, statement of shareholders’ equity, and statement of cash flows or, in
each instance, equivalent statements as commonly prepared, as at March 31, 2010,
and for the three months then ended for the Acquired Business with comparable
statements for the similar period of the prior fiscal year.

 
5

--------------------------------------------------------------------------------

 









ARTICLE II


The Acquisition


Section 2.1. The Acquisition. On the Closing Date, and at the Closing Time,
subject in all instances to each of the terms, conditions, provisions and
limitations contained in this Agreement, MDM shall sell, transfer, convey, and
assign to Muex, by instruments satisfactory in form and substance to Muex and
its counsel, and subject to the Assumed Liabilities, and only those Liabilities
and no others, in exchange for the consideration. MDM represents that the assets
included on Exhibit A hereto are all the assets reasonably necessary for the
conduct of the Acquired Business in the ordinary course in the same manner as
that in which such business has been conducted in the immediate past, including,
without limitation, all Proprietary Rights of MDM so used in the ordinary
conduct of the Acquired Business and all contract, warranty, and other
intangible rights relating to or arising out of such Acquired Business. Neither
Muex nor any of its Affiliates is assuming, becoming liable for, agreeing to
discharge or in any manner becoming in any way responsible for any of the
Liabilities of MDM other than those expressly identified on Exhibit C and
accepted by Muex in this Section 2.1.


Section 2.2. Manner of Payment. Payment of the Consideration by Muex shall be
made by the issuance of Six Million One Hundred Fifty Thousand (6,150,000)
restricted common shares, $0.001 par value, of Muex, (the “Shares”) concurrent
with Closing.


Section 2.3. Acquired Assets. The Acquired Assets shall consist of the assets of
MDM for the Business at the Closing (excluding the Excluded Assets), including,
without limitation, the following:


(a)  
Fixtures and Equipment. All of MDM’s furniture, fixtures, machinery, equipment,
apparatus, supplies and all other tangible personal property of every kind and
description insofar as any of the foregoing is used in or relates to the
Business.



(b)  
Licenses and Permits. All right, title and interest of MDM in, to and under all
Licenses, permits, authorizations and other rights of every kind and character
relating to the Business under any federal, state, or local statute, ordinance
or regulation.



(c)  
Intangible Assets. All right, title and interest of MDM in, to and under all
trademarks, pending trademark applications, technology, know-how, data, domain
registrations, copyrights, tradenames, servicemarks, licenses, patents, patents
pending, covenants by others not to compete, rights and privileges used in the
Business and the goodwill associated with the Business in connection with which
the marks are used.



(d)  
Goodwill. The goodwill and going concern value of MDM’s interest in the
Business.


 
6

--------------------------------------------------------------------------------

 



(e)  
 



(f)  
Inventories. All of MDM’s inventories insofar as they relate to the Business,
including, without limitation, all phone equipment, computers, servers,
software, products and other goods held for resale in connection with the
Business.



(g)  
Accounts. All accounts receivable of the Business in respect of goods sold or
leased or services rendered and all other rights of MDM to payments in
connection with the Business, including without limitation those which are not
evidenced by instruments or invoices, whether or not they have been earned by
performance or have been written off or reserved against as a bad debt or
doubtful account; together with all instruments and all documents of title
representing any of the foregoing, all rights in any merchandise or goods which
any of the same represent, and all rights, title, security and guaranties in
favor of MDM with respect to any of the foregoing.



(h)  
Books and Records. All of MDM’s Books and Records used by MDM Intellectual
Property in the Business.



(i)  
Name. The name “MDM Intellectual Property, LLC” and variations thereupon.



(j)  
Prepaid Expenses, Cash, Insurance. All prepaid expenses and deposits relating to
the Assets and all cash of MDM to the extent set forth on the Closing Balance
Sheet, and all rights and benefits provided under all insurance policies.



(k)  
Taxes. As of the Closing, or as promptly as practicable following the Closing,
but in no event later than August 30, 2010, the personal property taxes, any
other ad valorem taxes, local business or other license fee or taxes, merchants
association dues and other similar periodic chargers, in each case relating to
the Business or the Acquired Assets, shall be assumed by Muex effective as of
the Closing.





Section 2.4. Closing of the Acquisition. The closing of the Acquisition (the
“Closing”) will take place on August 11, 2010 upon satisfaction of the
conditions set forth in Article 6 (the “Closing Date”), at the offices of MDM
Intellectual Property, LLC Suite 100, 2 South Pointe Drive Lake Forest, CA 92630
, unless another time, date or place is agreed to in writing by the parties
hereto.


Section 2.5. Board of Directors and Officers.


 Board of Directors of Muex. At or prior to the Closing, each of MDM and Muex
agrees to take such action as is necessary (i) to cause the number of directors
comprising the full Board of Directors of Muex to be one (1) person and (ii) to
cause Michael D. Metcalf (the “MDM Designee”) to be elected as a director of
Muex. If the MDM Designee shall decline or be unable to serve as a director
prior to the Closing, MDM shall nominate another person to serve in such
person’s stead, which such person shall be subject to approval of the other
party. From and after the Closing, and until successors are duly elected or
appointed and qualified in accordance with

 
7

--------------------------------------------------------------------------------

 

applicable law, Michael D. Metcalf shall be Chief Executive Officer, President,
Secretary and Treasurer of Muex. Additionally, prior to the Closing, Daniel Van
Ness (“Van Ness”), the existing Chief Executive Officer, and director of Muex,
and any other officer of Muex, shall resign effective upon the Closing, and
pursuant to the terms of the termination agreement (“Termination Agreement”)
between Van Ness and Muex.


Section 2.6. Issuance of the Shares.


(a) At the Closing, Muex shall issue Six Million One Hundred Fifty Thousand
(6,150,000) restricted common shares, $0.001 par value, of Muex, to MDM, which
shares shall remain in the legal name of and in possession of MDM for a period
of time, not less than 12 months from the date of closing.


(b)  MDM hereby acknowledges that (i) the Muex Shares have not been and will not
be registered under the Securities Act of 1933 (“1933 Act”) or under the
securities laws of any state and, therefore, the Muex Shares cannot be resold
unless they are subsequently registered under said laws or exemptions from such
registrations as are available; and (ii) the transferability of the Shares is
restricted and that a legend shall be placed on the certificates representing
the securities substantially to the following effect:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”). THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF
IN THE ABSENCE OF A CURRENT AND EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
WITH RESPECT TO SUCH SHARES, OR AN OPINION SATISFACTORY TO THE ISSUER AND ITS
COUNSEL TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT.




Section 2.7. Taking of Necessary Action; Further Action. If, at any time after
the Closing, MDM or Muex reasonably determines that any deeds, assignments, or
instruments or confirmations of transfer are necessary or desirable to carry out
the purposes of this Agreement and to vest Muex with full right, title and
possession to all assets, property, rights, privileges, powers and franchises of
MDM, the officers and directors of Muex and MDM are fully authorized in the name
of their respective corporations or otherwise to take, and will take, all such
lawful and necessary or desirable action.


ARTICLE 3


Representations and Warranties of Muex


Except as set forth on the Disclosure Schedule delivered by Muex to MDM (the
“Muex Disclosure Schedule”), Muex hereby represent and warrant to MDM as
follows:

 
8

--------------------------------------------------------------------------------

 





 
 
Section 3.1. Organization and Qualification.


(a) Muex is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and each has all
requisite power and authority to own, lease and operate its properties and to
carry on its business as now being conducted, except where the failure to be so
organized, existing and in good standing or to have such power and authority
would not have a Material Adverse Effect (as defined below) on Muex. When used
in connection with Muex, the term “Material Adverse Effect” means any change or
effect (i) that is or is reasonably likely to be materially adverse to the
business, results of operations, condition (financial or otherwise) or prospects
of Muex, other than any change or effect arising out of general economic
conditions unrelated to any business in which Muex is engaged, or (ii) that may
impair the ability of Muex to perform its obligations hereunder or to consummate
the transactions contemplated hereby.


(b) Muex has heretofore delivered to MDM accurate and complete copies of the
Articles of Incorporation and Bylaws (or similar governing documents), as
currently in effect, of Muex. Except as set forth on Schedule 3.1 of the Muex
Disclosure Schedule, Muex is duly qualified or licensed and in good standing to
do business in each jurisdiction in which the property owned, leased or operated
by it or the nature of the business conducted by it makes such qualification or
licensing necessary, except in such jurisdictions where the failure to be so
duly qualified or licensed and in good standing would not have a Material
Adverse Effect on Muex.


Section 3.2. Capitalization of Muex.


(a) The authorized capital stock of Muex consists of: (i) One Hundred Million
(100,000,000) Muex Common Shares, par value $0.001 per share, of which, as of
June 15, 2010, approximately 14,500,000 Muex Shares were issued and outstanding;
and (ii) Ten Million (10,000,000) Muex Preferred Shares, par value $0.001 per
share, were authorized, of which no Preferred Shares were issued. All of the
outstanding Muex Shares have been duly authorized and validly issued, and are
fully paid, non-assessable and free of preemptive rights. Except as set forth
herein, as of the date hereof, there are no outstanding (i) shares of capital
stock or other voting securities of Muex, (ii) securities of Muex convertible
into or exchangeable for shares of capital stock or voting securities of Muex,
(iii) options or other rights to acquire from Muex and, except as described in
the Muex SEC Reports (as defined below), no obligations of Muex to issue any
capital stock, voting securities or securities convertible into or exchangeable
for capital stock or voting securities of Muex, and (iv) equity equivalents,
interests in the ownership or earnings of Muex or other similar rights
(collectively, “Muex Securities”). As of the date hereof, except as set forth on
Schedule 3.2(a) of the Muex Disclosure Schedule there are no outstanding
obligations of Muex or its subsidiaries to repurchase, redeem or otherwise
acquire any Muex Securities or stockholder agreements, voting trusts or other
agreements or understandings to which Muex is a party or by which it is bound
relating to the voting or registration of any shares of capital stock of Muex.
For purposes of this Agreement, ‘‘Lien” means, with respect to any asset
(including, without limitation, any security) any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.

 
9

--------------------------------------------------------------------------------

 

(b) The Muex Shares constitute the only class of equity securities of Muex
registered under the Exchange Act.


(c) Muex does not own directly or indirectly more than fifty percent (50%) of
the outstanding voting securities or interests (including membership interests)
of any entity, other than as specifically disclosed in the disclosure documents.


Section 3.3. Authority Relative to this Agreement; Recommendation.


Muex has all necessary corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly and validly authorized by the Board of
Directors of Muex (the “Muex Board”) and no other corporate proceedings on the
part of Muex are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Muex and constitutes a valid, legal and binding
agreement of Muex, enforceable against Muex in accordance with its terms.




Section 3.4. SEC Reports; Financial Statements.


(a) Muex has filed all required forms, reports and documents with the Securities
and Exchange Commission (the “SEC”) from the Company’s inception through the
period ended March 31, 2010, each of which has complied in all material respects
with all applicable requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and the Exchange Act (and the rules and regulations
promulgated thereunder, respectively), each as in effect on the dates such
forms, reports and documents were filed. Muex has heretofore delivered or
promptly will deliver prior to the Effective Date to MDM, in the form filed with
the SEC (including any amendments thereto but excluding any exhibits), (i) its
Annual Report on Form 10-K for the year ended December 31, 2008 and December 31,
2009, (ii) its Quarterly Reports on Form 10-Q for the period ended March 31,
2009, June 30, 2009, and September 30, 2009, and March 31, 2010, (iii) all
definitive proxy statements, relating to Muex’s meetings of stockholders
(whether annual or special) held since December 31, 2008, if any, and (iv) all
other reports or registration statements filed by Muex with the SEC since
December 31, 2008.  None of such Muex SEC Reports, including, without
limitation, any financial statements or schedules included or incorporated by
reference therein, contained, when filed, any untrue statement of a material
fact or omitted to state a material fact required to be stated or incorporated
by reference therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
audited financial statements of Muex included in the Muex SEC Reports fairly
present, in conformity with generally accepted accounting principles applied on
a consistent basis (except as may be indicated in the notes thereto), the
financial position of Muex as of the dates thereof and its results of operations
and changes in financial position for the periods then ended. All material
agreements, contracts and other documents required to be filed as exhibits to
any of the Muex SEC Reports have been so filed.

 
10

--------------------------------------------------------------------------------

 





(b) Muex has heretofore made available or promptly will make available to MDM a
complete and correct copy of any amendments or modifications which are required
to be filed with the SEC but have not yet been filed with the SEC, to
agreements, documents or other instruments which previously had been filed by
Muex with the SEC pursuant to the Exchange Act.


Section 3.5. Information Supplied. None of the information supplied or to be
supplied by Muex for inclusion or incorporation by reference in connection with
the Acquisition will at the date filed with the SEC and made available to
stockholders of Muex, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not misleading.


Section 3.6. Consents and Approvals; No Violations. Except for filings, permits,
authorizations, consents and approvals as may be required under, and other
applicable requirements of, the Securities Act, the Exchange Act, state
securities or blue sky laws, the Hart-Scott-Rodino Antitrust Improvements Act of
1916, as amended (the ‘‘HSR Act’’), the rules of the Financial Industry
Regulatory Authority (“FINRA”), and as set forth on Schedule 3.6 of the Muex
Disclosure Schedule no filing with or notice to, and no permit, authorization,
consent or approval of, any court or tribunal or administrative, governmental or
regulatory body, agency or authority (a “Governmental Entity”) is necessary for
the execution and delivery by Muex of this Agreement or the consummation by Muex
of the transactions contemplated hereby, except where the failure to obtain such
permits, authorizations, consents or approvals or to make such filings or give
such notice would not have a Material Adverse Effect on Muex.


Except as set forth in Section 3.6 of the Muex Disclosure Schedule, neither the
execution, delivery and performance of this Agreement by Muex nor the
consummation by Muex of the transactions contemplated hereby will (i) conflict
with or result in any breach of any provision of the respective Articles of
Incorporation or Bylaws (or similar governing documents) of Muex, (ii) result in
a violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration or Lien) under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which Muex is a party or by which
any of its properties or assets may be bound, or (iii) violate any order, writ,
injunction, decree, law, statute, rule or regulation applicable to Muex or any
of its properties or assets, except in the case of (ii) or (iii) for violations,
breaches or defaults which would not have a Material Adverse Effect on Muex.


Section 3.7. No Default. Except as set forth in Section 3.7 of the Muex
Disclosure Schedule, Muex is not in breach, default or violation (and no event
has occurred which with notice or the lapse of time or both would constitute a
breach, default or violation) of any term, condition or provision of (i) its
Articles of Incorporation or Bylaws (or similar governing documents), (ii) any
note, bond, mortgage, indenture, lease, license, contract, agreement or other
instrument or obligation to which Muex is now a party or by which any of its
respective properties or assets may be bound or (iii) any order, writ,
injunction, decree, law, statute, rule or

 
11

--------------------------------------------------------------------------------

 

regulation applicable to Muex or any of its respective properties or assets,
except in the case of (ii) or (iii) for violations, breaches or defaults that
would not have a Material Adverse Effect on Muex. Except as set forth in Section
3.7 of the Muex Disclosure Schedule, each note, bond, mortgage, indenture,
lease, license, contract, agreement or other instrument or obligation to which
Muex is now a party or by which its respective properties or assets may be bound
that is material to Muex and that has not expired is in full force and effect
and is not subject to any material default thereunder of which Muex is aware by
any party obligated to Muex thereunder.


Section 3.8. No Undisclosed Liabilities; Absence of Changes. Except as set forth
in Section 3.8 of the Muex Disclosure Schedule and except as and to the extent
publicly disclosed by Muex in the Muex SEC Reports, as of December 31, 2009,
Muex does not have any liabilities or obligations of any nature, whether or not
accrued, contingent or otherwise, that would be required by generally accepted
accounting principles to be reflected on a balance sheet of Muex (including the
notes thereto) or which would have a Material Adverse Effect on Muex. Except as
publicly disclosed by Muex, since March 31, 2010, Muex has not incurred any
liabilities of any nature, whether or not accrued, contingent or otherwise,
which could reasonably be expected to have, and there have been no events,
changes or effects with respect to Muex having or which reasonably could be
expected to have, a Material Adverse Effect on Muex. Except as and to the extent
publicly disclosed by Muex in the Muex SEC Reports and except as set forth in
Section 3.8 of the Muex Disclosure Schedule, since March 31, 2010, there has not
been (i) any material change by Muex in its accounting methods, principles or
practices (other than as required after the date hereof by concurrent changes in
generally accepted accounting principles), (ii) any revaluation by Muex of any
of its assets having a Material Adverse Effect on Muex, including, without
limitation, any write-down of the value of any assets other than in the ordinary
course of business or (iii) any other action or event that would have required
the consent of any other party hereto pursuant to Section 6.1 of this Agreement
had such action or event occurred after the date of this Agreement.


Section 3.9. Litigation. Except as publicly disclosed by Muex in the Muex SEC
Reports, there is no suit, claim, action, proceeding or investigation pending
or, to the knowledge of Muex, threatened against Muex or any of its subsidiaries
or any of their respective properties or assets before any Governmental Entity
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect on Muex or could reasonably be expected to prevent or
delay the consummation of the transactions contemplated by this Agreement.
Except as publicly disclosed by Muex in the Muex SEC Reports, Muex is not
subject to any outstanding order, writ, injunction or decree which, insofar as
can be reasonably foreseen in the future, could reasonably be expected to have a
Material Adverse Effect on Muex or could reasonably be expected to prevent or
delay the consummation of the transactions contemplated hereby.


Section 3.10. Compliance with Applicable Law. Except as publicly disclosed by
Muex in the Muex SEC Reports, Muex hold all permits, licenses, variances,
exemptions, orders and approvals of all Governmental Entities necessary for the
lawful conduct of their respective businesses (the “Muex Permits”), except for
failures to hold such permits, licenses, variances, exemptions, orders and
approvals which would not have a Material Adverse Effect on Muex. Except as
publicly disclosed by Muex in the Muex SEC Reports, Muex is in compliance with
the terms of the Muex Permits, except where the failure to so comply would not
have a Material

 
12

--------------------------------------------------------------------------------

 

Adverse Effect on Muex. Except as publicly disclosed by Muex in the Muex SEC
Reports, the business of Muex is not being conducted in violation of any law,
ordinance or regulation of any Governmental Entity except that no representation
or warranty is made in this Section 3.10 with respect to Environmental Laws (as
defined in Section 3.12 below) and except for violations or possible violations
which do not, and, insofar as reasonably can be foreseen, in the future will
not, have a Material Adverse Effect on Muex. Except as publicly disclosed by
Muex in the Muex SEC Reports, no investigation or review by any Governmental
Entity with respect to Muex is pending or, to the knowledge of Muex, threatened,
nor, to the knowledge of Muex, has any Governmental Entity indicated an
intention to conduct the same, other than, in each case, those which Muex
reasonably believes will not have a Material Adverse Effect on Muex.


Section 3.11. Employee Benefit Plans; Labor Matters.


(a) Except as set forth in Section 3.11(a) of the Muex Disclosure Schedule with
respect to each employee benefit plan, program, policy, arrangement and contract
(including, without limitation, any “employee benefit plan,” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), maintained or contributed to at any time by Muex or any entity
required to be aggregated with Muex pursuant to Section 414 of the Code (each, a
“Muex Employee Plan”), no event has occurred and to the knowledge of Muex, no
condition or set of circumstances exists in connection with which Muex could
reasonably be expected to be subject to any liability which would have a
Material Adverse Effect on Muex.


(b) (i) No Muex Employee Plan is or has been subject to Title IV of ERISA or
Section 412 of the Code; and (ii) each Muex Employee Plan intended to qualify
under Section 401(a) of the Code and each trust intended to qualify under
Section 501(a) of the Code is the subject of a favorable Internal Revenue
Service determination letter, and nothing has occurred which could reasonably be
expected to adversely affect such determination.


(c) Section 3.11(c) of the Muex Disclosure Schedule sets forth a true and
complete list, as of the date of this Agreement, of each person who holds any
Muex Stock Options, together with the number of Muex Shares which are subject to
such option, the date of grant of such option, the extent to which such option
is vested (or will become vested as a result of the Acquisition), the option
price of such option (to the extent determined as of the date hereof), whether
such option is a nonqualified stock option or is intended to qualify as an
incentive stock option within the meaning of Section 422(b) of the Code, and the
expiration date of such option. Section 3.11(c) of the Muex Disclosure Schedule
also sets forth the total number of such incentive stock options and such
nonqualified options. Muex has furnished MDM with complete copies of the plans
pursuant to which the Muex Stock Options were issued. Other than the automatic
vesting of Muex Stock Options that may occur without any action on the part of
Muex or its officers or directors, Muex has not taken any action that would
result in any Muex Stock Options that are unvested becoming vested in connection
with or as a result of the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.


(d) Muex has made available to MDM (i) a description of the terms of employment
and compensation arrangements of all officers of Muex and a copy of each such
agreement currently in effect; (ii) copies of all agreements with consultants
who are individuals obligating Muex to

 
13

--------------------------------------------------------------------------------

 

make annual cash payments in an amount exceeding $5,000; (iii) a schedule
listing all officers of Muex who have executed a non-competition agreement with
Muex and a copy of each such agreement currently in effect; (iv) copies (or
descriptions) of all severance agreements, programs and policies of Muex with or
relating to its employees, except programs and policies required to be
maintained by law; and (v) copies of all plans, programs, agreements and other
arrangements of Muex with or relating to its employees which contain change in
control provisions all of which are set forth in Section 3.11(d) of the Muex
Disclosure Schedule.


(e) There shall be no payment, accrual of additional benefits, acceleration of
payments, or vesting in any benefit under any Muex Employee Plan or any
agreement or arrangement disclosed under this Section 3.11 solely by reason of
entering into or in connection with the transactions contemplated by this
Agreement.


(f) There are no controversies pending or, to the knowledge of Muex, threatened,
between Muex and any of their employees, which controversies have or could
reasonably be expected to have a Material Adverse Effect on Muex. Neither Muex
nor any of its subsidiaries is a party to any collective bargaining agreement or
other labor union contract applicable to persons employed by Muex or any of its
subsidiaries (and neither Muex nor any of its subsidiaries has any outstanding
material liability with respect to any terminated collective bargaining
agreement or labor union contract), nor does Muex know of any activities or
proceedings of any labor union to organize any of its or its subsidiaries
employees. Muex has no knowledge of any strike, slowdown, work stoppage, lockout
or threat thereof, by or with respect to any of its employees.


Section 3.12. Environmental Laws and Regulations.


(a) Except as publicly disclosed by Muex in the Muex SEC Reports, (i) Muex is in
material compliance with all applicable federal, state, local and foreign laws
and regulations relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata) (collectively, “Environmental Laws”),
except for non-compliance that would not have a Material Adverse Effect on Muex,
which compliance includes, but is not limited to, the possession by Muex of all
material permits and other governmental authorizations required under applicable
Environmental Laws, and compliance with the terms and conditions thereof; (ii)
Muex has not received written notice of, or, to the knowledge of Muex, is the
subject of, any action, cause of action, claim, investigation, demand or notice
by any person or entity alleging liability under or non-compliance with any
Environmental Law (an “Environmental Claim”) that could reasonably be expected
to have a Material Adverse Effect on Muex; and (iii) to the knowledge of Muex,
there are no circumstances that are reasonably likely to prevent or interfere
with such material compliance in the future.


(b) Except as publicly disclosed by Muex, there are no Environmental Claims
which could reasonably be expected to have a Material Adverse Effect on Muex
that are pending or, to the knowledge of Muex, threatened against Muex or, to
the knowledge of Muex, against any person or entity whose liability for any
Environmental Claim Muex has or may have retained or assumed either
contractually or by operation of law.

 
14

--------------------------------------------------------------------------------

 







Section 3.13. Tax Matters.


(a) Except as set forth in Section 3.13 of the Muex Disclosure Schedule: (i)
Muex has filed or has had filed on its behalf in a timely manner (within any
applicable extension periods) with the appropriate Governmental Entity all
income and other material Tax Returns (as defined herein) with respect to Taxes
(as defined herein) of Muex and all Tax Returns were in all material respects
true, complete and correct; (ii) all material Taxes with respect to Muex have
been paid in full or have been provided for in accordance with GAAP on Muex’s
most recent balance sheet which is part of the Muex SEC Documents; (iii) there
are no outstanding agreements or waivers extending the statutory period of
limitations applicable to any federal, state, local or foreign income or other
material Tax Returns required to be filed by or with respect to Muex; (iv) to
the knowledge of Muex none of the Tax Returns of or with respect to Muex is
currently being audited or examined by any Governmental Entity; and (v) no
deficiency for any income or other material Taxes has been assessed with respect
to Muex which has not been abated or paid in full.


(b) For purposes of this Agreement, (i) “Taxes” shall mean all taxes, charges,
fees, levies or other assessments, including, without limitation, income, gross
receipts, sales, use, ad valorem, goods and services, capital, transfer,
franchise, profits, license, withholding, payroll, employment, employer health,
excise, estimated, severance, stamp, occupation, property or other taxes,
customs duties, fees, assessments or charges of any kind whatsoever, together
with any interest and any penalties, additions to tax or additional amounts
imposed by any taxing authority and (ii) “Tax Return” shall mean any report,
return, documents declaration or other information or filing required to be
supplied to any taxing authority or jurisdiction with respect to Taxes.


Section 3.14. Title to Property. Muex has good and defensible title to all of
its properties and assets, free and clear of all liens, charges and encumbrances
except liens for taxes not yet due and payable and such liens or other
imperfections of title, if any, as do not materially detract from the value of
or interfere with the present use of the property affected thereby or which,
individually or in the aggregate, would not have a Material Adverse Effect on
Muex; and, to Muex’s knowledge, all leases pursuant to which Muex leases from
others real or personal property are in good standing, valid and effective in
accordance with their respective terms, and there is not, to the knowledge of
Muex, under any of such leases, any existing material default or event of
default (or event which with the giving of notice or lapse of time, or both,
would constitute a default and in respect of which Muex has not taken adequate
steps to prevent such a default from occurring) except where the lack of such
good standing, validity and effectiveness, or the existence of such default or
event, would not have a Material Adverse Effect on Muex.


Section 3.15. Intellectual Property.


(a) Muex owns, or possesses adequate licenses or other valid rights to use, all
existing United States and foreign patents, trademarks, trade names, service
marks, copyrights, trade secrets and applications therefore that are material to
its business as currently conducted (the “Muex Intellectual Property Rights”).

 
15

--------------------------------------------------------------------------------

 

(b) The validity of the Muex Intellectual Property Rights and the title thereto
of Muex is not being questioned in any litigation to which Muex is a party.


(c) Except as set forth in Section 3.15(c) of the Muex Disclosure Schedule, the
conduct of the business of Muex as now conducted does not, to Muex’s knowledge,
infringe any valid patents, trademarks, trade names, service marks or copyrights
of others. The consummation of the transactions completed hereby will not result
in the loss or impairment of any Muex Intellectual Property Rights.


(d) Muex has taken steps it believes appropriate to protect and maintain its
trade secrets as such, except in cases where Muex has elected to rely on patent
or copyright protection in lieu of trade secret protection.


Section 3.16. Insurance. Muex currently does not maintain general liability and
other business insurance.


Section 3.17. Vote Required. The affirmative vote of the Board of Directors of
Muex are the only votes necessary to approve and adopt this Agreement and the
Acquisition.


Section 3.18. Affiliates. Except for the directors and executive officers of
Muex, each of whom is listed in Section 3.18 of the Muex Disclosure Schedule,
there are no persons who, to the knowledge of Muex, may be deemed to be
affiliates of Muex under Rule 1-02(b) of Regulation S-X of the SEC (the “Muex
Affiliates”).


Section 3.19. Certain Business Practices. None of Muex or any directors,
officers, agents or employees of Muex has (i) used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns or violated any provision of the Foreign Corrupt Practices Act of
1977, as amended (the “FCPA”), or (iii) made any other unlawful payment.


Section 3.20. Insider Interests. Except as set forth in Section 3.20 of the Muex
Disclosure Schedule, no officer or director of Muex has any interest in any
material property, real or personal, tangible or intangible, including without
limitation, any computer software or Muex Intellectual Property Rights, used in
or pertaining to the business of Muex, except for the ordinary rights of a
stockholder or employee stock option-holder.


Section 3.21. Opinion of Financial Adviser. No financial adviser has been
engaged to assist Muex in reference to this transaction, nor are there any fees
or commissions obligated to any third party.


Section 3.22. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Muex.

 
16

--------------------------------------------------------------------------------

 







Section 3.23. Disclosure. No representation or warranty of Muex in this
Agreement or any certificate, schedule, document or other instrument furnished
or to be furnished to MDM Intellectual Property pursuant hereto or in connection
herewith contains, as of the date of such representation, warranty or
instrument, or will contain any untrue statement of a material fact or, at the
date thereof, omits or will omit to state a material fact necessary to make any
statement herein or therein, in light of the circumstances under which such
statement is or will be made, not misleading.


Section 3.24. No Existing Discussions. As of the date hereof, Muex is not
engaged, directly or indirectly, in any discussions or negotiations with any
other party with respect to any Third Party Acquisition (as defined in Section
5.4).


Section 3.25. Material Contracts.


(a) Muex has delivered or otherwise made available to MDM true, correct and
complete copies of all contracts and agreements (and all amendments,
modifications and supplements thereto and all side letters to which either Muex
is a party affecting the obligations of any party thereunder) to which either
Muex is a party or by which any of their respective properties or assets are
bound that are, material to the business, properties or assets of Muex taken as
a whole, including, without limitation, to the extent any of the following are,
individually or in the aggregate, material to the business, properties or assets
of Muex taken as a whole, all: (i) employment, product design or development,
personal services, consulting, non-competition, severance, golden parachute or
indemnification contracts (including, without limitation, any contract to which
Muex is a party involving employees of Muex); (ii) licensing, publishing,
merchandising or distribution agreements; (iii) contracts granting rights of
first refusal or first negotiation; (iv) partnership or joint venture
agreements; (v) agreements for the acquisition, sale or lease of material
properties or assets or stock or otherwise entered into since September 30,
2008; (vi) contracts or agreements with any Governmental Entity; and (vii) all
commitments and agreements to enter into any of the foregoing (collectively,
together with any such contracts entered into in accordance with Section 5.1
hereof, the “Muex Contracts”). Muex is not a party to or bound by any severance,
golden parachute or other agreement with any employee or consultant pursuant to
which such person would be entitled to receive any additional compensation or an
accelerated payment of compensation as a result of the consummation of the
transactions contemplated hereby.


(b) Each of the Muex Contracts is valid and enforceable in accordance with its
terms, and there is no default, other than what has been previously disclosed in
Muex’s SEC reports, under any Muex Contract so listed either by Muex or, to the
knowledge of Muex, by any other party thereto, and no event has occurred that
with the lapse of time or the giving of notice or both would constitute a
default thereunder by Muex or, to the knowledge of Muex, any other party, in any
such case in which such default or event could reasonably be expected to have a
Material Adverse Effect on Muex.

 
17

--------------------------------------------------------------------------------

 





(c) No party to any such Muex Contract has given notice to Muex of or made a
claim against Muex with respect to any breach or default thereunder, other than
what has been previously disclosed in Muex’s SEC reports, in any such case in
which such breach or default could reasonably be expected to have a Material
Adverse Effect on Muex.




ARTICLE 4


Representations and Warranties of MDM


Except as set forth on the Disclosure Schedule delivered by MDM to Muex (the
“MDM Disclosure Schedule”), MDM hereby represents and warrants to Muex as
follows:


Section 4.1. Organization and Qualification.


(a) MDM is duly organized, validly existing and will be in good standing under
the California Limited Liability Company Act prior to Close, and has all
requisite power and authority to own, lease and operate its properties and to
carry on its business as now being conducted, except where the failure to be so
organized, existing and in good standing or to have such power and authority
would not have a Material Adverse Effect (as defined below) on MDM. When used in
connection with MDM, the term “Material Adverse Effect’’ means any change or
effect (i) that is or is reasonably likely to be materially adverse to the
business, results of operations, condition (financial or otherwise) or prospects
of MDM, taken as a whole, other than any change or effect arising out of general
economic conditions unrelated to any business in which MDM is engaged, or (ii)
that may impair the ability of MDM to consummate the transactions contemplated
hereby.


(b) MDM has heretofore delivered to Muex accurate and complete copies of the
Certificate of Formation and Operating Agreement, and amendments thereto (or
similar governing documents), as currently in effect, of MDM. MDM is duly
qualified or licensed and in good standing to do business in each jurisdiction
in which the property owned, leased or operated by it or the nature of the
business conducted by it makes such qualification or licensing necessary except
in such jurisdictions where the failure to be so duly qualified or licensed and
in good standing would not have a Material Adverse Effect on MDM.


Section 4.2. Capitalization of MDM.


(a) As of the date of this Agreement, there are approximately three hundred and
fifty (350) individuals, exact number to be determined in the audited financial
statements, collectively holding one hundred percent (100%) interest of MDM. All
of the outstanding MDM Membership Interest have been duly authorized and validly
issued, and are fully paid, non-assessable and free of preemptive rights.


(b) Except as set forth in Section 4.2(b) of the MDM Disclosure Schedule,
between June 30, 2010 and the date hereof, no Membership Interests of MDM has
been issued. Except as set

 
18

--------------------------------------------------------------------------------

 

forth in Section 4.2(a) above, as of the date hereof, there are no outstanding
(i) Membership Interests or other voting securities of MDM, (ii) securities of
MDM convertible into or exchangeable for Membership Interests or voting
securities of MDM, (iii) options or other rights to acquire from MDM, or
obligations of MDM to issue, any Membership Interests, voting securities or
securities convertible into or exchangeable for Membership Interests or voting
securities of MDM, or (iv) equity equivalents, interests in the ownership or
earnings of MDM or other similar rights (collectively, “MDM Securities”). As of
the date hereof, there are no outstanding obligations of MDM to repurchase,
redeem or otherwise acquire any MDM Securities. There are no Members agreements,
voting trusts or other agreements or understandings to which MDM is a party or
by which it is bound relating to the voting or registration of any shares of
Membership Interest of MDM.


(c) Except as set forth in Section 4.2(c) of the MDM Disclosure Schedule, there
are no securities of MDM convertible into or exchangeable for, no options or
other rights to acquire from MDM, and no other contract, understanding,
arrangement or obligation (whether or not contingent) providing for the issuance
or sale, directly or indirectly, of any Membership Interest or other ownership
interests in, or any other securities of MDM.


(d) The MDM Membership Interests constitute the only class of equity securities
of MDM.


(e) Except as set forth in Section 4.2(e) of the MDM Disclosure Schedule, MDM
does not own directly or indirectly more than fifty percent (50%) of the
outstanding voting securities or interests (including membership interests) of
any entity.


Section 4.3. Authority Relative to this Agreement; Recommendation.


(a) MDM has all necessary power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly authorized by the Managing
Member(s) of MDM the “MDM Board”), and no other membership proceedings on the
part of MDM are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby, except, as referred to in Section 4.17, the
approval and adoption of this Agreement by the Managing Member(s)(s) of. This
Agreement has been duly and validly executed and delivered by MDM and
constitutes a valid, legal and binding agreement of MDM, enforceable against MDM
in accordance with its terms.


Section 4.4. SEC Reports; Financial Statements. MDM is not required to file
forms and reports with the SEC, pursuant to the Securities Exchange Act of 1934.


Section 4.5. Information Supplied. None of the information supplied or to be
supplied by MDM for inclusion or incorporation by reference to the 8-K will, at
the time the 8-K is filed with the SEC and at the time it becomes effective
under the Securities Act, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading.

 
19

--------------------------------------------------------------------------------

 







Section 4.6. Consents and Approvals; No Violations. Except as set forth in
Section 4.6 of the MDM Disclosure Schedule, and for filings, permits,
authorizations, consents and approvals as may be required under, and other
applicable requirements of, the Securities Act, the Exchange Act, state
securities or blue sky laws, the HSR Act, the rules of FINRA, no filing with or
notice to, and no permit, authorization, consent or approval of, any
Governmental Entity is necessary for the execution and delivery by MDM of this
Agreement or the consummation by MDM of the transactions contemplated hereby,
except where the failure to obtain such permits, authorizations consents or
approvals or to make such filings or give such notice would not have a Material
Adverse Effect on MDM.


Neither the execution, delivery and performance of this Agreement by MDM nor the
consummation by MDM of the transactions contemplated hereby will (i) conflict
with or result in any breach of any provision of the Articles of Incorporation
or Bylaws (or similar governing documents) of MDM, (ii) result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, amendment, cancellation or
acceleration or Lien) under, any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, lease, license, contract, agreement or other
instrument or obligation to which MDM is a party or by which it or any of its
properties or assets may be bound or (iii) violate any order, writ, injunction,
decree, law, statute, rule or regulation applicable to MDM or any of its
properties or assets, except in the case of (ii) or (iii) for violations,
breaches or defaults which would not have a Material Adverse Effect on MDM.


Section 4.7. No Default. MDM is not in breach, default or violation (and no
event has occurred which with notice or the lapse of time or both would
constitute a breach, default or violation) of any term, condition or provision
of (i) its Articles of Incorporation or Bylaws (or similar governing documents),
(ii) any note, bond, mortgage, indenture, lease, license, contract, agreement or
other instrument or obligation to which MDM is now a party or by which it or any
of its properties or assets may be bound or (iii) any order, writ, injunction,
decree, law, statute, rule or regulation applicable to, or any of its properties
or assets, except in the case of (ii) or (iii) for violations, breaches or
defaults that would not have a Material Adverse Effect on MDM. Each note, bond,
mortgage, indenture, lease, license, contract, agreement or other instrument or
obligation to which MDM is now a party or by which it or any of its properties
or assets may be bound that is material to MDM taken as a whole and that has not
expired is in full force and effect and is not subject to any material default
thereunder of which MDM is aware by any party obligated to MDM thereunder.


Section 4.8. No Undisclosed Liabilities; Absence of Changes. Except as and to
the extent disclosed by MDM, MDM has not had any liabilities or obligations of
any nature, whether or not accrued, contingent or otherwise, that would be
required by generally accepted accounting principles to be reflected on a
consolidated balance sheet of MDM (including the notes thereto) or which would
have a Material Adverse Effect on MDM. Except as disclosed by MDM, MDM has not
incurred any liabilities of any nature, whether or not accrued, contingent or
otherwise, which could reasonably be expected to have, and there have been no
events, changes or effects with respect to MDM having or which could reasonably
be expected to have, a Material Adverse

 
20

--------------------------------------------------------------------------------

 

Effect on MDM. Except as and to the extent disclosed by MDM there has not been
(i) any material change by MDM in its accounting methods, principles or
practices (other than as required after the date hereof by concurrent changes in
generally accepted accounting principles), (ii) any revaluation by MDM of any of
its assets having a Material Adverse Effect on MDM, including, without
limitation, any write-down of the value of any assets other than in the ordinary
course of business or (iii) any other action or event that would have required
the consent of any other party hereto pursuant to Section 4.2 of this Agreement
had such action or event occurred after the date of this Agreement.


Section 4.9. Litigation. Except as set forth in Schedule 4.9 of the MDM
Disclosure Schedule there is no suit, claim, action, proceeding or investigation
pending or, to the knowledge of MDM, threatened against MDM or any of its
properties or assets before any Governmental Entity which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect on
MDM or could reasonably be expected to prevent or delay the consummation of the
transactions contemplated by this Agreement. Except as disclosed by MDM, MDM not
subject to any outstanding order, writ, injunction or decree which, insofar as
can be reasonably foreseen in the future, could reasonably be expected to have a
Material Adverse Effect on MDM or could reasonably be expected to prevent or
delay the consummation of the transactions contemplated hereby.


Section 4.10. Compliance with Applicable Law. Except as disclosed by MDM, MDM
holds all permits, licenses, variances, exemptions, orders and approvals of all
Governmental Entities necessary for the lawful conduct of its business (the “MDM
Permits”), except for failures to hold such permits, licenses, variances,
exemptions, orders and approvals which would not have a Material Adverse Effect
on MDM. Except as disclosed by MDM, MDM is in compliance with the terms of the
MDM Permits, except where the failure so to comply would not have a Material
Adverse Effect on MDM Intellectual Property. Except as disclosed by MDM, the
businesses of MDM is not being conducted in violation of any law, ordinance or
regulation of any Governmental Entity except that no representation or warranty
is made in this Section 4.10 with respect to Environmental Laws and except for
violations or possible violations which do not, and, insofar as reasonably can
be foreseen, in the future will not, have a Material Adverse Effect on MDM.
Except as disclosed by MDM no investigation or review by any Governmental Entity
with respect to MDM is pending or, to the knowledge of MDM, threatened, nor, to
the knowledge of MDM, has any Governmental Entity indicated an intention to
conduct the same, other than, in each case, those which MDM reasonably believes
will not have a Material Adverse Effect on MDM.


Section 4.11. Employee Benefit Plans; Labor Matters.


(a) With respect to each employee benefit plan, program, policy, arrangement and
contract (including, without limitation, any “employee benefit plan,” as defined
in Section 4(3) of ERISA), maintained or contributed to at any time by MDM or
any entity required to be aggregated with MDM pursuant to Section 414 of the
Code (each, a “MDM Employee Plan”), no event has occurred and, to the knowledge
of MDM, no condition or set of circumstances exists in connection with which MDM
could reasonably be expected to be subject to any liability which would have a
Material Adverse Effect on MDM.

 
21

--------------------------------------------------------------------------------

 

(b) (i) No MDM Employee Plan is or has been subject to Title IV of ERISA or
Section 412 of the Code; and (ii) each MDM Employee Plan intended to qualify
under Section 401(a) of the Code and each trust intended to qualify under
Section 501(a) of the Code is the subject of a favorable Internal Revenue
Service determination letter, and nothing has occurred which could reasonably be
expected to adversely affect such determination.


(c) Section 4.11(c) of the MDM Disclosure Schedule sets forth a true and
complete list, as of the date of this Agreement, of each person who holds any
MDM Membership Options, together with the number of MDM Membership Interests
which are subject to such option, the date of grant of such option, the extent
to which such option is vested (or will become vested as a result of the
Acquisition), the option price of such option (to the extent determined as of
the date hereof), whether such option is a nonqualified stock option or is
intended to qualify as an incentive stock option within the meaning of Section
422(b) of the Code, and the expiration date of such option. Section 4.11(c) of
the MDM Disclosure Schedule also sets forth the total number of such incentive
stock options and such nonqualified options. MDM has furnished Muex with
complete copies of the plans pursuant to which the MDM Membership Options were
issued. Other than the automatic vesting of MDM Stock Options that may occur
without any action on the part of MDM or its officers or directors, MDM has not
taken any action that would result in any MDM Membership Options that are
unvested becoming vested in connection with or as a result of the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby.


(d) MDM has made available to Muex (i) a description of the terms of employment
and compensation arrangements of all officers of MDM and a copy of each such
agreement currently in effect; (ii) copies of all agreements with consultants
who are individuals obligating MDM to make annual cash payments in an amount
exceeding $20,000; (iii) a schedule listing all officers of MDM who have
executed a non-competition agreement with MDM and a copy of each such agreement
currently in effect; (iv) copies (or descriptions) of all severance agreements,
programs and policies of MDM with or relating to its employees, except programs
and policies required to be maintained by law; and (v) copies of all plans,
programs, agreements and other arrangements of the MDM with or relating to its
employees which contain change in control provisions.


(e) Except as disclosed in Section 4.11(e) of the MDM Disclosure Schedule, to be
tendered at or before closing, there shall be no payment, accrual of additional
benefits, acceleration of payments, or vesting in any benefit under any MDM
Employee Plan or any agreement or arrangement disclosed under this Section 4.11
solely by reason of entering into or in connection with the transactions
contemplated by this Agreement.


(f) There are no controversies pending or, to the knowledge of MDM threatened,
between MDM and any of its employees, which controversies have or could
reasonably be expected to have a Material Adverse Effect on MDM. MDM is not a
party to any collective bargaining agreement or other labor union contract
applicable to persons employed by MDM (and MDM does not have any outstanding
material liability with respect to any terminated collective bargaining
agreement or labor union contract), nor does MDM know of any activities or
proceedings of any labor union to organize any of its or employees. MDM has no
knowledge of

 
22

--------------------------------------------------------------------------------

 



any strike, slowdown, work stoppage, lockout or threat thereof by or with
respect to any of its employees.


Section 4.12. Environmental Laws and Regulations.


(a) Except as disclosed by MDM, (i) MDM is in material compliance with all
Environmental Laws, except for non-compliance that would not have a Material
Adverse Effect on MDM, which compliance includes, but is not limited to, the
possession by MDM of all material permits and other governmental authorizations
required under applicable Environmental Laws, and compliance with the terms and
conditions thereof; (ii) MDM has not received written notice of, or, to the
knowledge of MDM, is the subject of, any Environmental Claim that could
reasonably be expected to have a Material Adverse Effect on; and (iii) to the
knowledge of MDM, there are no circumstances that are reasonably likely to
prevent or interfere with such material compliance in the future.


(b) Except as disclosed by MDM, there are no Environmental Claims which could
reasonably be expected to have a Material Adverse Effect on MDM that are pending
or, to the knowledge of MDM, threatened against MDM Intellectual Property or, to
the knowledge of MDM, against any person or entity whose liability for any
Environmental Claim MDM has or may have retained or assumed either contractually
or by operation of law.


Section 4.13. Tax Matters. Except as set forth in Section 4.13 of the MDM
Disclosure Schedule: (i) MDM has filed or has had filed on its behalf in a
timely manner (within any applicable extension periods) with the appropriate
Governmental Entity all income and other material Tax Returns with respect to
Taxes of MDM and all Tax Returns were in all material respects true, complete
and correct; (ii) all material Taxes with respect to MDM have been paid in full
or have been provided for in accordance with GAAP on MDM’s most recent balance
sheet; (iii) there are no outstanding agreements or waivers extending the
statutory period of limitations applicable to any federal, state, local or
foreign income or other material Tax Returns required to be filed by or with
respect to MDM; (iv) to the knowledge of MDM none of the Tax Returns of or with
respect to MDM is currently being audited or examined by any Governmental
Entity; and (v) no deficiency for any income or other material Taxes has been
assessed with respect to MDM which has not been abated or paid in full.


Section 4.14. Title to Property. MDM has good and defensible title to all of its
properties and assets, free and clear of all liens, charges and encumbrances
except liens for taxes not yet due and payable and such liens or other
imperfections of title, if any, as do not materially detract from the value of
or interfere with the present use of the property affected thereby or which,
individually or in the aggregate, would not have a Material Adverse Effect on
MDM; and, to MDM’s knowledge, all leases pursuant to which MDM leases from
others real or personal property are in good standing, valid and effective in
accordance with their respective terms, and there is not, to the knowledge of
MDM, under any of such leases, any existing material default or material event
of default (or event which with notice or lapse of time, or both, would
constitute a material default and in respect of which MDM has not taken adequate
steps to prevent such a default from occurring) except where the lack of such
good standing, validity and effectiveness, or the existence of such default or
event of default would not have a Material Adverse Effect on

 
23

--------------------------------------------------------------------------------

 

MDM. Both parties are aware of the outstanding leases to Xerox, Dell and HP as
listed in Exhibit B.


Section 4.15. Intellectual Property.


(a) MDM owns, or possesses adequate licenses or other valid rights to use, all
existing United States and foreign patents, trademarks, trade names, services
marks, copyrights, trade secrets, and applications therefore that are material
to its business as currently conducted (the “MDM Intellectual Property Rights”).


(b) Except as set forth in Section 4.15(b) of the MDM Disclosure Schedule the
validity of the MDM Intellectual Property Rights and the title thereto of MDM,
as the case may be, is not being questioned in any litigation to which MDM is a
party.


(c) The conduct of the business of MDM as now conducted does not, to MDM’s
knowledge, infringe any valid patents, trademarks, trade-names, service marks or
copyrights of others. The consummation of the transactions contemplated hereby
will not result in the loss or impairment of any MDM Intellectual Property
Rights.


(d) MDM has taken steps it believes appropriate to protect and maintain its
trade secrets as such, except in cases where MDM has elected to rely on patent
or copyright protection in lieu of trade secret protection.


Section 4.16. Insurance. MDM currently does maintain general liability and other
business insurance.


Section 4.17. Vote Required. The affirmative vote of the required votes of the
outstanding MDM membership units is the only vote of the holders of any class or
series of MDM’s capital stock necessary to approve and adopt this Agreement and
the Acquisition.


Section 4.18. Affiliates. Except for the directors and executive officers of MDM
Intellectual Property, each of whom is listed in Section 4.18 of the MDM
Intellectual Property Disclosure Schedule, there are no persons who, to the
knowledge of MDM Intellectual Property, may be deemed to be affiliates of MDM
Intellectual Property under Rule 1-02(b) of Regulation S-X of the SEC (the “MDM
Intellectual Property Affiliates”).


Section 4.19. Certain Business Practices. None of MDM, or any of the MDM
directors, officers, agents or employees has (i) used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns or violated any provision of the FCPA, or (iii) made any other
unlawful payment.


Section 4.20. Insider Interests. Except as set forth in Section 4.20 of the MDM
Disclosure Schedule, no officer or director of MDM has any interest in any
material property, real or personal, tangible or intangible, including without
limitation, any computer software or MDM

 
24

--------------------------------------------------------------------------------

 

Intellectual Property Rights, used in or pertaining to the business of MDM,
except for the ordinary rights of a stockholder or employee stock option holder,
and except for the indirect ownership of intellectual property by MDM
Intellectual Property LLC through Michael Metcalf and the Metcalf Family Trust.


Section 4.21. Opinion of Financial Adviser. No financial adviser has been
engaged to assist MDM in reference to this transaction, nor are there any fees
or commissions obligated to any third party.


Section 4.22. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of MDM.


Section 4.23. Disclosure. No representation or warranty of MDM in this Agreement
or any certificate, schedule, document or other instrument furnished or to be
furnished to Muex pursuant hereto or in connection herewith contains, as of the
date of such representation, warranty or instrument, or will contain any untrue
statement of a material fact or, at the date thereof, omits or will omit to
state a material fact necessary to make any statement herein or therein, in
light of the circumstances under which such statement is or will be made, not
misleading.


Section 4.24. No Existing Discussions. As of the date hereof, MDM is not
engaged, directly or indirectly, in any discussions or negotiations with any
other party with respect to any Third Party Acquisition (as defined in Section
5.4).


Section 4.25. Material Contracts.


(a) MDM has delivered or otherwise made available to Muex true, correct and
complete copies of all contracts and agreements (and all amendments,
modifications and supplements thereto and all side letters to which MDM is a
party affecting the obligations of any party thereunder) to which MDM is a party
or by which any of its properties or assets are bound that are, material to the
business, properties or assets of MDM taken as a whole, including, without
limitation, to the extent any of the following are, individually or in the
aggregate, material to the business, properties or assets of MDM taken as a
whole, all: (i) employment, product design or development, personal services,
consulting, non-competition, severance, golden parachute or indemnification
contracts (including, without limitation, any contract to which MDM is a party
involving employees of MDM); (ii) licensing, publishing, merchandising or
distribution agreements; (iii) contracts granting rights of first refusal or
first negotiation; (iv) partnership or joint venture agreements; (v) agreements
for the acquisition, sale or lease of material properties or assets or stock or
otherwise. (vi) contracts or agreements with any Governmental Entity; and (vii)
all commitments and agreements to enter into any of the foregoing (collectively,
together with any such contracts entered into in accordance with Section 6.2
hereof, the “MDM Contracts”). MDM is not a party to or bound by any severance,
golden parachute or other agreement with any employee or consultant pursuant to
which such person would be entitled to receive any additional compensation or an
accelerated payment of compensation as a result of the consummation of the
transactions contemplated hereby.

 
25

--------------------------------------------------------------------------------

 

(b) Each of the MDM Contracts is valid and enforceable in accordance with its
terms, and there is no default under any MDM Contract so listed either by MDM
or, to the knowledge of MDM, by any other party thereto, and no event has
occurred that with the lapse of time or the giving of notice or both would
constitute a default thereunder by MDM or, to the knowledge of MDM, any other
party, in any such case in which such default or event could reasonably be
expected to have a Material Adverse Effect on MDM.


(c) No party to any such MDM Contract has given notice to MDM of or made a claim
against MDM with respect to any breach or default thereunder, in any such case
in which such breach or default could reasonably be expected to have a Material
Adverse Effect on MDM.


ARTICLE 5


Covenants


Section 5.1. Conduct of Business of Muex. Except as contemplated by this
Agreement or as described in Section 5.1 of the Muex Disclosure Schedule, during
the period from the date hereof to the Closing, Muex will conduct its operations
in the ordinary course of business consistent with past practice and, to the
extent consistent therewith, with no less diligence and effort than would be
applied in the absence of this Agreement, seek to preserve intact its current
business organization, keep available the service of its current officers and
employees and preserve its relationships with customers, suppliers and others
having business dealings with it to the end that goodwill and ongoing businesses
shall be unimpaired at the Closing. Without limiting the generality of the
foregoing, except as otherwise expressly provided in this Agreement or as
described in Section 5.1 of the Muex Disclosure Schedule, prior to the Closing,
Muex will not, without the prior written consent of MDM:


(a) amend its Articles of Incorporation or Bylaws (or other similar governing
instrument);


(b) amend the terms of any stock of any class or any other securities (except
bank loans) or equity equivalents.


(c) split, combine or reclassify any shares of its capital stock, declare, set
aside or pay any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its capital stock, make any
other actual, constructive or deemed distribution in respect of its capital
stock or otherwise make any payments to stockholders in their capacity as such,
or redeem or otherwise acquire any of its securities; except as set forth
herein;


(d) adopt a plan of complete or partial liquidation, dissolution, Acquisition,
consolidation, restructuring, recapitalization or other reorganization of Muex
(other than the Acquisition);


(e) (i) incur or assume any long-term or short-term debt or issue any debt
securities except for borrowings or issuances of letters of credit under
existing lines of credit in the ordinary course of business; (ii) assume,
guarantee, endorse or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the obligations of any other person; (iii) make
any loans, advances or capital contributions to, or investments in, any other
person;

 
26

--------------------------------------------------------------------------------

 

 (iv) pledge or otherwise encumber shares of capital stock of Muex; or (v)
mortgage or pledge any of its material assets, tangible or intangible, or create
or suffer to exist any material Lien thereupon (other than tax Liens for taxes
not yet due);


(f) except as may be required by law, enter into, adopt, amend or terminate any
bonus, profit sharing, compensation, severance, termination, stock option, stock
appreciation right, restricted stock, performance unit, stock equivalent, stock
purchase agreement, pension, retirement, deferred compensation, employment,
severance or other employee benefit agreement, trust, plan, fund or other
arrangement for the benefit or welfare of any director, officer or employee in
any manner, or increase in any manner the compensation or fringe benefits of any
director, officer or employee or pay any benefit not required by any plan and
arrangement as in effect as of the date hereof (including, without limitation,
the granting of stock appreciation rights or performance units); provided,
however, that this paragraph (f) shall not prevent Muex from (i) entering into
employment agreements or severance agreements with employees in the ordinary
course of business and consistent with past practice or (ii) increasing annual
compensation and/or providing for or amending bonus arrangements for employees
for fiscal 2010 in the ordinary course of year-end compensation reviews
consistent with past practice and paying bonuses to employees for fiscal 2009 in
amounts previously disclosed to MDM (to the extent that such compensation
increases and new or amended bonus arrangements do not result in a material
increase in benefits or compensation expense to Muex);


(g) acquire, sell, lease or dispose of any assets in any single transaction or
series of related transactions (other than in the ordinary course of business or
as a result of the Closing Conditions of this Acquisition Agreement that have
been described in the agreement);


(h) except as may be required as a result of a change in law or in generally
accepted accounting principles, change any of the accounting principles or
practices used by it;


(i) revalue in any material respect any of its assets including, without
limitation, writing down the value of inventory or writing off notes or accounts
receivable other than in the ordinary course of business;


(j) (i) acquire (by Acquisition, consolidation, or acquisition of stock or
assets) any corporation, partnership or other business organization or division
thereof or any equity interest therein; (ii) enter into any contract or
agreement other than in the ordinary course of business consistent with past
practice which would be material to Muex; (iii) authorize any new capital
expenditure or expenditures which, individually is in excess of $500 or, in the
aggregate, are in excess of $2,000; provided, however that none of the foregoing
shall limit any capital expenditure required pursuant to existing contracts;


(k) make any tax election or settle or compromise any income tax liability
material to Muex;


(l) settle or compromise any pending or threatened suit, action or claim which
(i) relates to the transactions contemplated hereby beyond those described as
Closing Conditions to this

 
27

--------------------------------------------------------------------------------

 



agreement, or (ii) the settlement or compromise of which could have a Material
Adverse Effect on Muex;


(m) commence any material research and development project or terminate any
material research and development project that is currently ongoing, in either
case, except pursuant to the terms of existing contracts or in the ordinary
course of business; or


(n) take, or agree in writing or otherwise to take, any of the actions described
in Sections 5.1(a) through 5.1(m) or any action which would make any of the
representations or warranties of Muex contained in this Agreement untrue or
incorrect.


Section 5.2. Conduct of Business of MDM. Except as contemplated by this
Agreement or as described in Section 5.2 of the MDM Disclosure Schedule during
the period from the date hereof to the Closing, MDM will conduct its operations
in the ordinary course of business consistent with past practice and, to the
extent consistent therewith, with no less diligence and effort than would be
applied in the absence of this Agreement, seek to preserve intact its current
business organization, keep available the service of its current officers and
employees and preserve its relationships with customers, suppliers and others
having business dealings with it to the end that goodwill and ongoing business
shall be unimpaired at the Closing. Without limiting the generality of the
foregoing, except as otherwise expressly provided in this Agreement or as
described in Section 5.2 of the MDM Disclosure Schedule, or as otherwise
consented to by Muex and its agent, prior to the Closing, MDM will not, without
the prior written consent of Muex:


(a) amend its Articles of Incorporation or Bylaws (or other similar governing
instrument);


(b) authorize for issuance, issue, sell, deliver or agree or commit to issue,
sell or deliver (whether through the issuance or granting of options, warrants,
commitments, subscriptions, rights to purchase or otherwise) any stock of any
class or any other securities (except bank loans) or equity equivalents
(including, without limitation, any stock options or stock appreciation rights;


 (c) split, combine or reclassify any shares of its capital stock, declare, set
aside or pay any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its capital stock, make any
other actual, constructive or deemed distribution in respect of its capital
stock or otherwise make any payments to stockholders in their capacity as such,
or redeem or otherwise acquire any of its securities;


(d) adopt a plan of complete or partial liquidation, dissolution, Acquisition
consolidation, restructuring, re-capitalization or other reorganization of MDM
(other than the Acquisition);


(e) (i) incur or assume any long-term or short-term debt or issue any debt
securities except for borrowings or issuances of letters of credit under
existing lines of credit in the ordinary course of business. (ii) assume,
guarantee, endorse or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the obligations of any other person; (iii) make
any loans, advances or capital contributions to or investments in, any other
person; (iv)

 
28

--------------------------------------------------------------------------------

 

pledge or otherwise encumber shares of capital stock of MDM; or (v) mortgage or
pledge any of its material assets, tangible or intangible, or create or suffer
to exist any material Lien thereupon (other than tax Liens for taxes not yet
due);


(f) except as may be required by law, enter into, adopt, amend or terminate any
bonus, profit sharing, compensation, severance, termination, stock option, stock
appreciation right, restricted stock, performance unit stock equivalent, stock
purchase agreement, pension, retirement, deferred compensation, employment,
severance or other employee benefit agreement, trust, plan, fund or other
arrangement for the benefit or welfare of any director, officer or employee in
any manner, or increase in any manner the compensation or fringe benefits of any
director, officer or employee or pay any benefit not required by any plan and
arrangement as in effect as of the date hereof (including, without limitation,
the granting of stock appreciation rights or performance units); provided,
however, that this paragraph (f) shall not prevent MDM from (i) entering into
employment agreements or severance agreements with employees in the ordinary
course of business and consistent with past practice or (ii) increasing annual
compensation and/or providing for or amending bonus arrangements for employees
for fiscal 2010 in the ordinary course of year-­end compensation reviews
consistent with past practice and paying bonuses to employees for fiscal 2009 in
amounts previously disclosed to Muex (to the extent that such compensation
increases and new or amended bonus arrangements do not result in a material
increase in benefits or compensation expense to MDM);


(g) acquire, sell, lease or dispose of any assets in any single transaction or
series of related transactions other than in the ordinary course of business;


(h) except as may be required as a result of a change in law or in generally
accepted accounting principles, change any of the accounting principles or
practices used by it;


(i) revalue in any material respect any of its assets, including, without
limitation, writing down the value of inventory or writing off notes or accounts
receivable other than in the ordinary course of business;


(j) (i) acquire (by Acquisition, consolidation, or acquisition of stock or
assets) any corporation, partnership, or other business organization or division
thereof or any equity interest therein; (ii) enter into any contract or
agreement other than in the ordinary course of business consistent with past
practice which would be material to MDM; (iii) authorize any new capital
expenditure or expenditures which, individually, is in excess of $5,000 or, in
the aggregate, are in excess of $25,000; provided, however that none of the
foregoing shall limit any capital expenditure required pursuant to existing
contracts;


(k) make any tax election or settle or compromise any income tax liability
material to MDM;


(l) settle or compromise any pending or threatened suit, action or claim which
(i) relates to the transactions contemplated hereby or (ii) the settlement or
compromise of which could have a Material Adverse Effect on MDM;

 
29

--------------------------------------------------------------------------------

 







(m) commence any material research and development project or terminate any
material research and development project that is currently ongoing, in either
case, except pursuant to the terms of existing contracts or except in the
ordinary course of business; or


(n) take, or agree in writing or otherwise to take, any of the actions described
in Sections 5.2(a) through 5.2(m) or any action which would make any of the
representations or warranties of MDM contained in this Agreement untrue or
incorrect.


Section 5.3. Preparation of 8-K. MDM and Muex shall promptly prepare and file
with the SEC a Current Report on Form 8-K within four (4) days of the Closing of
this Agreement disclosing the Acquisition, or such other time as required by
counsel.


Section 5.4. Other Potential Acquirers.


(a) MDM and Muex, and their respective affiliates, officers, directors,
employees, representatives and agents shall immediately cease any existing
discussions or negotiations, if any, with any parties conducted heretofore with
respect to any Third Party Acquisition.


Section 5.5. Meetings of MDM & Muex. MDM shall take all actions necessary, in
accordance with the respective California Limited Liability Company Act of its
respective state, and its respective Certificate of Formation and Operating
Agreement, to duly call, give notice of, convene and hold a meeting of its
members, or receive a written majority consent of its respective members, as
promptly as practicable, if required, to consider and vote upon the adoption and
approval of this Agreement and the transactions contemplated hereby. It is not
anticipated that Muex will require a stockholder meeting for approval of this
Agreement.  It is contemplated that the Acquisition will be effectuated pursuant
to Section 92A.130 of the Nevada Revised Statutes, which specifically provides
that the approval of the Agreement by Muex stockholders is not required to
consummate the transactions contemplated hereby; however in any event, Muex
intends to have a majority consent provided by the majority of shares issued and
outstanding.


Section 5.6. FINRA OTC:BB Listing. The parties shall use all reasonable efforts
to continue to cause the Muex Shares, subject to Rule 144, to continue to be
traded on the Over-the-Counter Bulletin Board.


Section 5.7. Access to Information.


(a) Between the date hereof and the Closing, Muex will give MDM and its
authorized representatives, and MDM will give Muex and its authorized
representatives, reasonable access to all employees, plants, offices, warehouses
and other facilities and to all books and records of itself and its
subsidiaries, will permit the other party to make such inspections as such party
may reasonably require and will cause its officers and those of its subsidiaries
to furnish the other party with such financial and operating data and other
information with respect to the business

 
30

--------------------------------------------------------------------------------

 



and properties of itself and its subsidiaries as the other party may from time
to time reasonably request.


(b) Between the date hereof and the Closing, Muex shall make available to MDM,
and MDM will make available to Muex, within 25 business days after the end of
each quarter, quarterly statements prepared by such party (in conformity with
its past practices) as of the last day of the period then ended.


(c) Each of the parties hereto will, to their best efforts, hold and will cause
its consultants and advisers to hold in confidence all documents and information
furnished to it in connection with the transactions contemplated by this
Agreement.


Section 5.8. Additional Agreements, Reasonable Efforts. Subject to the terms and
conditions herein provided, each of the parties hereto agrees to use all
reasonable efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things reasonably necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement, including, without limitation, (i)
cooperating in the preparation and filing of the 8-K, any filings that may be
required under the HSR Act, and any amendments to any thereof; (ii) obtaining
consents of all third parties and Governmental Entities necessary, proper or
advisable for the consummation of the transactions contemplated by this
Agreement; (iii) contesting any legal proceeding relating to the Acquisition and
(iv) the execution of any additional instruments necessary to consummate the
transactions contemplated hereby. Subject to the terms and conditions of this
Agreement, MDM and Muex agree to use all reasonable efforts to cause the Closing
to occur as soon as practicable after the completion of the audits for MDM. In
case at any time after the Closing any further action is necessary to carry out
the purposes of this Agreement, the proper officers and directors of each party
hereto shall take all such necessary action.


Section 5.9. Employee Benefits; Stock Option and Employee Purchase Plans. It is
the parties’ present intent to provide after the Closing to employees of MDM
employee benefit plans (other than stock option or other plans involving the
potential issuance of securities of Muex) which, in the aggregate, are not less
favorable than those currently provided by MDM. Notwithstanding the foregoing,
nothing contained herein shall be construed as requiring the parties to continue
any specific employee benefit plans.


Section 5.10. Public Announcements. MDM and Muex will consult with one another
before issuing any press release or otherwise making any public statements with
respect to the transactions contemplated by this Agreement, including, without
limitation, the Acquisition, and shall not issue any such press release or make
any such public statement prior to such consultation, except as may be required
by applicable law or by obligations pursuant to any quotation requirements with
FINRA Over-the-Counter Bulletin Board (OTC:BB) as determined by MDM or Muex.




Section 5.11. Indemnification.

 
31

--------------------------------------------------------------------------------

 





(a) To the extent, if any, not provided by an existing right under one of the
parties’ directors and officers liability insurance policies, from and after the
Closing, Muex shall, to the fullest extent permitted by applicable law,
indemnify, defend and hold harmless each person who is now, or has been at any
time prior to the date hereof, or who becomes prior to the Closing, a director,
officer or employee of the parties hereto or any subsidiary thereof (each an
“Indemnified Party” and, collectively, the ‘‘Indemnified Parties”) against all
losses, expenses (including reasonable attorneys’ fees and expenses), claims,
damages or liabilities or, subject to the proviso of the next succeeding
sentence, amounts paid in settlement arising out of actions or omissions
occurring at or prior to the Closing and whether asserted or claimed prior to,
at or after the Closing) that are in whole or in part (i) based on, or arising
out of the fact that such person is or was a director, officer or employee of
such party or a subsidiary of such party or (ii) based on, arising out of or
pertaining to the transactions contemplated by this Agreement. In the event of
any such loss expense, claim, damage or liability (whether or not arising before
the Closing), (i) Muex shall pay the reasonable fees and expenses of counsel
selected by the Indemnified Parties, which counsel shall be reasonably
satisfactory to Muex, promptly after statements therefor are received and
otherwise advance to such Indemnified Party upon request reimbursement of
documented expenses reasonably incurred, in either case to the extent not
prohibited by the NGCL or its certificate of incorporation or bylaws, (ii) Muex
will cooperate in the defense of any such matter and (iii) any determination
required to be made with respect to whether an Indemnified Party’s conduct
complies with the standards set forth under the NGCL and Muex’s certificate of
incorporation or bylaws shall be made by independent counsel mutually acceptable
to Muex and the Indemnified Party; provided, however, that Muex shall not be
liable for any settlement effected without its written consent (which consent
shall not be unreasonably withheld). The Indemnified Parties as a group may
retain only one law firm with respect to each related matter except to the
extent there is, in the opinion of counsel to an Indemnified Party, under
applicable standards of professional conduct, conflict on any significant issue
between positions of any two or more Indemnified Parties.


 (b) In the event Muex or any of its successors or assigns (i) consolidates with
or merges into any other person and shall not be the continuing or surviving
corporation or entity of such consolidation or Acquisition or (ii) transfers all
or substantially all of its properties and assets to any person, then and in
either such case, proper provision shall be made so that the successors and
assigns of Muex shall assume the obligations set forth in this Section 5.11.


(c) To the fullest extent permitted by law, from and after the Closing, all
rights to indemnification now existing in favor of the employees, agents,
directors or officers of Muex and MDM and their subsidiaries with respect to
their activities as such prior to the Closing, as provided in Muex’s articles of
incorporation or bylaws and MDM’s certificate of formation and operating
agreement, in effect on the date thereof or otherwise in effect on the date
hereof, shall survive the Acquisition and shall continue in full force and
effect for a period of not less than one year from the Closing.


(d) The provisions of this Section 5.11 are intended to be for the benefit of,
and shall be enforceable by, each Indemnified Party, his or her heirs and his or
her representatives.

 
32

--------------------------------------------------------------------------------

 





Section 5.12. Notification of Certain Matters. The parties hereto shall give
prompt notice to the other parties, of (i) the occurrence or nonoccurrence of
any event the occurrence or nonoccurrence of which would be likely to cause any
representation or warranty contained in this Agreement to be untrue or
inaccurate in any material respect at or prior to the Closing, (ii) any material
failure of such party to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder, (iii) any notice of,
or other communication relating to, a default or event which, with notice or
lapse of time or both, would become a default, received by such party or any of
its subsidiaries subsequent to the date of this Agreement and prior to the
Closing, under any contract or agreement material to the financial condition,
properties, businesses or results of operations of such party and its
subsidiaries taken as a whole to which such party or any of its subsidiaries is
a party or is subject, (iv) any notice or other communication from any third
party alleging that the consent of such third party is or may be required in
connection with the transactions contemplated by this Agreement, or (v) any
material adverse change in their respective financial condition, properties,
businesses, results of operations or prospects taken as a whole, other than
changes resulting from general economic conditions; provided, however, that the
delivery of any notice pursuant to this Section 5.12 shall not cure such breach
or non-compliance or limit or otherwise affect the remedies available hereunder
to the party receiving such notice.


ARTICLE 6


Conditions to Consummation of the Acquisition


Section 6.1. Conditions to Each Party’s Obligations to Effect the Acquisition.
The respective obligations of each party hereto to effect the Acquisition are
subject to the satisfaction at or prior to the Closing of the following
conditions, any of which conditions may, in the sole and absolute discretion of
the parties, be waived:


(a) this Agreement shall have been approved and adopted by the requisite vote of
the Board of Directors of Muex and the Managing Member(s) and/or members of MDM;


(b) no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or enforced by any United States
court or United States governmental authority which prohibits, restrains,
enjoins or restricts the consummation of the Acquisition;


(c) any waiting period applicable to the Acquisition under the HSR Act shall
have terminated or expired, and any other governmental or regulatory notices or
approvals required with respect to the transactions contemplated hereby shall
have been either filed or received;


(d) the concurrent closing of the asset acquisitions as set forth in the
Agreement of Purchase and Sale of Assets entered into on July 22, 2010, by Muex
with Voiceassist, LLC, a Delaware limited liability company;

 
33

--------------------------------------------------------------------------------

 





(e)  the concurrent closing of the asset acquisitions as set forth in the
Agreement of Purchase and Sale of Assets entered into on July 22, 2010, by Muex
with SpeechPhone, LLC, a Delaware limited liability company;


(f)  the assignment of 100% of the membership interests of SpeechCall, LLC, a
Delaware limited liability company; and


(g) the concurrent closing of the asset acquisitions as set forth in the
Agreement of Purchase and Sale of Assets entered into on July 22, 2010, by Muex
with SpeechCard, LLC, a Delaware limited liability company; and


(h) on or before closing Muex will adopt an employment agreement with a poison
pill provision to the satisfaction of Michael Metcalf; and


(i)  the adoption of a Stock Option Plan; and


(j)  
the execution of a Change of Control Agreement; and,



(k) the conversion of approximately $1.7 million in debt to Michael Metcalf, or
such amount as is determined by the audit referenced in subparagraph 6.2(g), to
Preferred Stock with such rights and preferences as shall be determined by the
Michael Metcalf and the parties hereto; however shall include such provisions as
super voting rights and conversion to common stock; and


(l) the assignment of all right, title, and interest of Music by Voice, by
Michael Metcalf; and


(m)  the assignment of all right, title and interest of SpeechPhone Direct LLC,
a Delaware limited liability company; and


(n) concurrent with closing Muex will submit an application to the Secretary of
the State of Nevada and Financial Industry Regulatory Authority (FINRA) for a
name change to a name to be determined by parties prior to closing.


Section 6.2. Conditions to the Obligations of Muex. The obligation of Muex to
effect the Acquisition is subject to the satisfaction at or prior to the Closing
of the following conditions:


(a) the representations of MDM contained in this Agreement or in any other
document delivered pursuant hereto shall be true and correct (except to the
extent that the breach thereof would not have a Material Adverse Effect on MDM)
at and as of the Closing with the same effect as if made at and as of the
Closing (except to the extent such representations specifically related to an
earlier date, in which case such representations shall be true and correct as of
such earlier date), and at the Closing MDM shall have delivered to Muex a
certificate to that effect;


(b) each of the covenants and obligations of MDM to be performed at or before
the Closing pursuant to the terms of this Agreement shall have been duly
performed in all material

 
34

--------------------------------------------------------------------------------

 

respects at or before the Closing and at the Closing MDM shall have delivered to
Muex a certificate to that effect;


 (c) MDM shall have obtained the consent or approval of each person whose
consent or approval shall be required in order to permit the Acquisition as
relates to any obligation, right or interest of MDM under any loan or credit
agreement, note, mortgage, indenture, lease or other agreement or instrument,
except those for which failure to obtain such consents and approvals would not,
in the reasonable opinion of Muex, individually or in the aggregate, have a
Material Adverse Effect on MDM;


(d) MDM shall have obtained the cancellation of all options, warrants, or other
agreements relating to the right to receive securities of MDM, except as such
rights are set forth in the MDM schedules as attached hereto;


(e) there shall have been no events, changes or effects with respect to MDM
having or which could reasonably be expected to have a Material Adverse Effect
on MDM;


(f) MDM shall have provided Muex with a Bill of Sale for the Acquired Assets set
forth in Exhibit D; and


(g) MDM shall have produced audited financial statements in compliance with
Regulation S-X and approved by Muex.


Section 6.3. Conditions to the Obligations of MDM. The respective obligations of
MDM to effect the Acquisition are subject to the satisfaction at or prior to the
Closing of the following conditions, any of which conditions may, in its sole
and absolute discretion, be waived by MDM:


(a) the representations of Muex contained in this Agreement or in any other
document delivered pursuant hereto shall be true and correct (except to the
extent that the breach thereof would not have a Material Adverse Effect on Muex)
at and as of the Closing with the same effect as if made at and as of the
Closing (except to the extent such representations specifically related to an
earlier date, in which case such representations shall be true and correct as of
such earlier date), and at the Closing Muex shall have delivered to MDM a
certificate to that effect;


(b) each of the covenants and obligations of Muex to be performed at or before
the Closing pursuant to the terms of this Agreement shall have been duly
performed in all material respects at or before the Closing and at the Closing
Muex shall have delivered to MDM a certificate to that effect;


(c) Muex shall have obtained a written Termination Agreement from Daniel Van
Ness, President and CEO of Muex, and a cancellation of 7,500,000 shares of
common stock held by Mr. Van Ness pursuant to the terms and conditions of the
Termination Agreement;


(d) Muex shall have obtained the cancellation of 900,000 shares of common stock
held by Stoecklein Law Group;

 
35

--------------------------------------------------------------------------------

 





(e) Muex shall have issued to SpeechPhone 10,250,000 shares of Muex restricted
common shares; and


(f) Muex shall have issued to MDM 6,150,000 shares of Muex restriction common
shares; and


(g) Muex shall have issued to SpeechCard 1,025,000 shares of Muex restricted
common shares; and


(h)  Muex shall have issued to Voiceassist 2,050,000 shares of Muex restricted
common shares; and


(i)  Muex shall have issued to Music by Voice 1,025,000 shares of Muex
restricted common shares; and


(j)   Muex shall have issued to Michael Metcalf or his designee 2,000,000 shares
of Preferred Stock of Muex as consideration for the cancellation of the Metcalf
debt referenced in subparagraph 6.1(k) above; and


(k) Muex shall not have less than $500,000 of cash available at closing; and


(l) there shall have been no events, changes or effects with respect to Muex
having or which could reasonably be expected to have a Material Adverse Effect
on Muex.




ARTICLE 7


Termination; Amendment; Waiver


Section 7.1. Termination. This Agreement may be terminated and the Acquisition
may be abandoned at any time prior to the Closing, whether before or after
approval and adoption of this Agreement by Muex or MDM Board of Directors or
Managing Member(s)(s):


(a) by mutual written consent of Muex and MDM;


(b) by MDM or Muex if (i) any court of competent jurisdiction in the United
States or other United States Governmental Entity shall have issued a final
order, decree or ruling or taken any other final action restraining, enjoining
or otherwise prohibiting the Acquisition and such order, decree, ruling or other
action is or shall have become non-appealable or (ii) the Acquisition has not
been consummated by August 11, 2010; provided, however, that no party may
terminate this Agreement pursuant to this clause (ii) if such party’s failure to
fulfill any of its obligations under this Agreement shall have been the reason
that the Closing shall not have occurred on or before said date;

 
36

--------------------------------------------------------------------------------

 





(c) by Muex if (i) there shall have been a breach of any representation or
warranty on the part of MDM set forth in this Agreement, or if any
representation or warranty of MDM shall have become untrue, in either case such
that the conditions set forth in Section 6.2(a) would be incapable of being
satisfied by August 11, 2010 (or as otherwise extended), (ii) there shall have
been a breach by MDM of any of their respective covenants or agreements
hereunder having a Material Adverse Effect on MDM or materially adversely
affecting (or materially delaying) the consummation of the Acquisition, and MDM,
as the case may be, has not cured such breach within 20 business days after
notice by Muex thereof, provided that Muex has not breached any of its
obligations hereunder, and, (iii) MDM shall have failed to acquire the
cancellation of any options, warrants, except as set forth in the disclosure
schedule.


(d) by MDM if (i) there shall have been a breach of any representation or
warranty on the part of Muex set forth in this Agreement, or if any
representation or warranty of Muex shall have become untrue, in either case such
that the conditions set forth in Section 6.3(a) would be incapable of being
satisfied by August 11, 2010 (or as otherwise extended), (ii) there shall have
been a breach by Muex of its covenants or agreements hereunder having a Material
Adverse Effect on Muex or materially adversely affecting (or materially
delaying) the consummation of the Acquisition, and Muex, as the case may be, has
not cured such breach within twenty business days after notice by MDM thereof,
provided that MDM has not breached any of its obligations hereunder, (iii) the
Muex Board shall have recommended to Muex Sub Co’s stockholders a Superior
Proposal, (iv) the Muex Board shall have withdrawn, modified or changed its
approval or recommendation of this Agreement or the Acquisition or shall have
failed to call, give notice of, convene or hold a stockholders’ meeting to vote
upon the Acquisition, or shall have adopted any resolution to effect any of the
foregoing, (v) MDM shall have failed to obtain the requisite vote of its
stockholders or (vi) Muex Sub Co shall have failed to obtain the requisite vote
of its stockholders.


Section 7.2. Effect of Termination. In the event of the termination and
abandonment of this Agreement pursuant to Section 6.1, this Agreement shall
forthwith become void and have no effect, without any liability on the part of
any party hereto or its affiliates, directors, officers or stockholders or
members, other than the provisions of this Section 7.2 and Sections 5.7(c) and
7.3 hereof. Nothing contained in this Section 7.2 shall relieve any party from
liability for any breach of this Agreement.


Section 7.3. Fees and Expenses. Each party shall bear its own expenses in
connection with this Agreement and the transactions contemplated hereby.


Section 7.4. Amendment. This Agreement may be amended by action taken by Muex
and MDM at any time before or after approval of the Acquisition by the board
members or Managing Member(s)(s) of Muex and MDM (if required by applicable law)
but, after any such approval, no amendment shall be made which requires the
approval of such Board of Directors or Managing Member(s)(s) under applicable
law without such approval. This Agreement may not be amended except by an
instrument in writing signed on behalf of the parties hereto.

 
37

--------------------------------------------------------------------------------

 





Section 7.5. Extension; Waiver. At any time prior to the Closing, each party
hereto may (i) extend the time for the performance of any of the obligations or
other acts of any other party, (ii) waive any inaccuracies in the
representations and warranties of any other party contained herein or in any
document, certificate or writing delivered pursuant hereto or (iii) waive
compliance by any other party with any of the agreements or conditions contained
herein. Any agreement on the part of any party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. The failure of any party hereto to assert any of its
rights hereunder shall not constitute a waiver of such rights.








ARTICLE 8


Miscellaneous


Section 8.1. Non-survival of Representations and Warranties. The representations
and warranties made herein shall not survive beyond the Closing or a termination
of this Agreement. This Section 8.1 shall not limit any covenant or agreement of
the parties hereto which by its terms requires performance after the Closing.


Section 8.2. Entire Agreement; Assignment. This Agreement (a) constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all other prior agreements and understandings both written
and oral, between the parties with respect to the subject matter hereof and (b)
shall not be assigned by operation of law or otherwise.


Section 8.3. Validity. If any provision of this Agreement, or the application
thereof to any person or circumstance, is held invalid or unenforceable, the
remainder of this Agreement, and the application of such provision to other
persons or circumstances, shall not be affected thereby, and to such end, the
provisions of this Agreement are agreed to be severable.


Section 8.4. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
or by registered or certified mail (postage prepaid, return receipt requested),
to each other party as follows:


If to MDM Intellectual Property LLC:
MDM Intellectual Property LLC
Michael D. Metcalf
Chairman & CEO
2 South Pointe Drive
Suite 100
Lake Forest, CA 92630



 
38

--------------------------------------------------------------------------------

 





with a copy to:


if to Muex:
Musician’s Exchange
Mr. Dan Van Ness
2858 Erie Street
San Diego, California 92117


with a copy to:


Stoecklein Law Group
Donald J. Stoecklein, Esq.
Suite 690
402 West Broadway
San Diego, California 92101
djs@slgseclaw.com


or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.


Section 8.5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
principles of conflicts of law thereof.


Section 8.6. Descriptive Headings. The descriptive headings herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.


Section 8.7. Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and its successors and permitted
assigns, and except as provided in Sections 5.9 and 5.11, nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement.


Section 8.8. Personal Liability. This Agreement shall not create or be deemed to
create or permit any personal liability or obligation on the part of any direct
or indirect stockholder of Muex, MDM or any officer, director, employee, agent,
representative or investor of any party hereto.


Section 8.09. Specific Performance. The parties hereby acknowledge and agree
that the failure of any party to perform its agreements and covenants hereunder,
including its failure to take all actions as are necessary on its part to the
consummation of the Acquisition, will cause irreparable injury to the other
parties for which damages, even if available, will not be an adequate remedy.
Accordingly, each party hereby consents to the issuance of injunctive relief by
any court of competent jurisdiction to compel performance of such party’s
obligations and to the granting by any court of the remedy of specific
performance of its obligations hereunder; provided, however, that if a party
hereto is entitled to receive any payment or reimbursement of expenses pursuant
to Sections 7.3(a), (b) or (c), it shall not be entitled to specific performance
to compel the consummation of the Acquisition.


Section 8.10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.


Section 8.11. Conflict Waiver. The parties to this Agreement acknowledge that
Stoecklein Law Group has represented both parties to this Agreement prior to the
introduction of the parties, and continues to represent both parties with
respect to the terms and conditions of this Acquisition Transaction, and will
continue to represent Muex with its securities matters post Acquisition. In
addition Stoecklein Law Group has a substantial economic interest in the
transaction, which has been fully disclosed to both parties. Both parties
acknowledge that a conflict does exist in the representation of the parties by
Stoecklein Law Group, that both parties have been provided the opportunity to
obtain independent counsel or advise on the terms and conditions of this
Acquisition. All parties to this Acquisition, agree, upon the execution hereof
to waive such conflict.


In Witness Whereof, each of the parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.


MDM Intellectual Property:
MDM Intellectual Property LLC, a California limited liability company
By: Sound Management Services, LLC, its Manager




By:/s/ Michael D.
Metcalf                                                                                     
Michael D. Metcalf, its Manager


Muex:
Musician’s Exchange Inc.
a Nevada corporation






By:/s/ Daniel Van
Ness                                                                                     
Daniel Van Ness
President









 
39

--------------------------------------------------------------------------------

 

Exhibit A
ACQUIRED ASSETS


Seller hereby SELLS, CONVEYS, TRANSFERS, ASSIGNS AND DELIVERS unto Buyer and its
successors and assigns, forever, all the assets, rights, and properties
described in, but not limited to, the following clauses (a) through (j),
(a)  
Fixtures and Equipment. All of Seller’s furniture, fixtures, machinery,
equipment, apparatus, supplies and other tangible personal property of every
kind and description insofar as any of the foregoing is used in or relates to
the Business.

(b)  
License and Permits. All right, title and interest of Seller in, to and under
all licenses, permits, authorizations and other rights of every kind and
character relating to the Business under any federal, state or local statute,
ordinance or regulation.

(c)  
Intangible Assets. All right, title and interest of MDM in, to and under all
trademarks, pending  trademark applications, technology, know-how, data, domain
registrations, copyrights, tradenames, servicemarks, licenses, patents, patents
pending, covenants by others not to compete, rights and privileges used in the
Business and the goodwill associated with the Business in connection with which
the marks are used.

(d)  
Goodwill. The goodwill and going concern value of Seller’s interest in the
Business.

(e)  
Contracts and Leases. All right, title and interest of Seller in, to and under
all contracts, leases and agreements to which it is a party or beneficiary (the
“Assigned Contracts”), all of which are set forth in Schedule 1.1(a) and
Schedule 1.1(c) attached to the Purchase Agreement.

(f)  
Inventories. All of Seller’s inventories insofar as they relate to the Business,
including, without limitation, all pharmaceutical products, drugs, equipment,
products and other goods held for resale in connection with the Business.

(g)  
Accounts. All accounts receivable of the Business in respect of goods sold or
leased and services rendered and all other rights of Seller to payment for goods
sold or leased or for services rendered in connection with the Business,
including without limitation those which are not evidenced by instruments or
invoices, whether or not they have been earned by performance or have been
written off or reserved against as a bad debt or doubtful account; together with
all instruments and all documents of title representing any of the foregoing,
all rights in any merchandise or goods which any of the same represent, and all
rights, title, security and guaranties in favor of Seller with respect to any of
the foregoing.

(h)  
Books and Records.  All of Seller’s books, records, papers, and instruments of
wherever located that relate to the Business or the Assets or which are required
or necessary in order for Buyer to conduct the Business from and after the
Closing Date in the manner in which it is presently being conducted, including,
without limitation, accounting and financial records, personnel and labor
records, sales records, tax returns, customer data, and supplier data.

(i)  
Name. The name is “MDM” the variations thereupon.

(j)  
Prepaid Expenses, Cash, Insurance. All prepaid expenses and deposits relating to
the Assets, all cash of Seller and all rights and benefits provided under
Seller’s insurance policies.




 
40

--------------------------------------------------------------------------------

 





Exhibit B
ASSUMED LIABILITIES


Buyer hereby agrees to assume and make all payments which become due from, and
to perform all covenants and conditions which are to be performed by, Seller
under any of the Assigned Contracts from and after the Closing Date. Assumed
liabilites include, but are not limited to, any lease agreements, payment
contracts or outstanding judgements.









 
41

--------------------------------------------------------------------------------

 





Exhibit C
LIABILITIES NOT ASSUMED


-0-

 
42

--------------------------------------------------------------------------------

 





Exhibit D


GENERAL CONVEYANCE, TRANSFER, ASSIGNMENT AND BILL OF SALE


THIS GENERAL CONVEYANCE,TRANSFER, ASSIGNMENT AND BILL OF SALE (this
“Assignment”) effective as of July 22, 2010, is between MDM LLC (“Seller”) and
Musician’s Exchange, a Nevada corporation (“Buyer”).


WITNESSETH:


WHEREAS, Seller is in the business (the “Business”) of unifying access to
communications through one phone number and allowing subscribers to receive
calls, pick up voice mail, read or send email, look up and dial contacts, send a
message to a group and other communications technologies;
WHEREAS, Seller and Buyer have entered into an Agreement of Purchase and Sale of
Assets dated as of July 22, 2010 (“the Asset Purchase Agreement”) providing,
among other things, for the sale by Seller and purchase by Buyer of the Assets
(as defined herein); and
WHEREAS, in order to effectuate the sale and purchase of the Assets as
aforesaid, Seller is executing and delivering this Assignment and Buyer is
delivering consideration as set forth herein.
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and in the Purchase Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller hereby acts and agrees as follows:
1.Conveyance of Assets. Subject to Paragraphs 2 and 3 hereof,  the Seller hereby
SELLS, CONVEYS, TRANSFERS, ASSIGNS AND DELIVERS unto Buyer and its successors
and assigns, forever, all the assets, rights, and properties described in the
following clauses (a) through (j) (collectively, the “Assets”).
(k)  
Fixtures and Equipment. All of Seller’s furniture, fixtures, machinery,
equipment, apparatus, supplies and other tangible personal property of every
kind and description insofar as any of the foregoing is used in or relates to
the Business.

(l)  
License and Permits. All right, title and interest of Seller in, to and under
all licenses, permits, authorizations and other rights of every kind and
character relating to the Business under any federal, state or local statute,
ordinance or regulation.

(m)  
Intangible Assets. All right, title and interest of MDM in, to and under all
trademarks, pending  trademark applications, technology, know-how, data, domain
registrations, copyrights, tradenames, servicemarks, licenses, patents, patents
pending, covenants by others not to compete, rights and privileges used in the
Business and the goodwill associated with the Business in connection with which
the marks are used.

(n)  
Goodwill. The goodwill and going concern value of Seller’s interest in the
Business.

(o)  
Contracts and Leases. All right, title and interest of Seller in, to and under
all contracts, leases and agreements to which it is a party or beneficiary (the
“Assigned Contracts”), all of which are set forth in Schedule 1.1(a) and
Schedule 1.1(c) attached to the Purchase Agreement.

(p)  
Inventories. All of Seller’s inventories insofar as they relate to the Business,
including, without limitation, all pharmaceutical products, drugs, equipment,
products and other goods held for resale in connection with the Business.

(q)  
Accounts. All accounts receivable of the Business in respect of goods sold or
leased and services rendered and all other rights of Seller to payment for goods
sold or leased or for services rendered in connection with the Business,
including without limitation those which are not evidenced by instruments or
invoices, whether or not they have been earned by performance or have been
written off or reserved against as a bad debt or doubtful account; together with
all instruments and all documents of title representing any of the foregoing,
all rights in any merchandise or goods which any of the same represent, and all
rights, title, security and guaranties in favor of Seller with respect to any of
the foregoing.

(r)  
Books and Records.  All of Seller’s books, records, papers, and instruments of
wherever located that relate to the Business or the Assets or which are required
or necessary in order for Buyer to conduct the Business from and after the
Closing Date in the manner in which it is presently being conducted, including,
without limitation, accounting and financial records, personnel and labor
records, sales records, tax returns, customer data, and supplier data.

(s)  
Name. The name is “MDM” the variations thereupon.

(t)  
Prepaid Expenses, Cash, Insurance. All prepaid expenses and deposits relating to
the Assets, all cash of Seller and all rights and benefits provided under
Seller’s insurance policies.

2. Excluded Assets. Notwithstanding the foregoing, Seller may retain on and from
the Closing Date, the assets used in, relating to or associated with the
Business listed on Exhibit A to the Purchase Agreement.
3. Consideration. As consideration for the Assets, Buyer herewith delivers to
Seller, Six Million One Hundred Fifty Thousand (6,150,000) Shares of common
stock of Musician’s Exchange.
4. Assumption of Buyer. Buyer hereby agrees to assume and make all payments
which become due from, and to perform all covenants and conditions which are to
be performed by, Seller under any of the Assigned Contracts from and after the
Closing Date.
5. Defined Terms. All capitalized terms used herein without definition shall
have the meanings assigned to them in the Purchase Agreement.
6. Counterparts. This Assignment may be executed in any number of counterparts,
and each counterpart hereof shall be deemed to be an original instrument, but
all such counterparts shall constitute but one assignment.
7. Further Assurances. From time to time, as and when requested by Buyer, Seller
shall execute and deliver or cause to be executed and delivered, such documents
and instruments and shall take, or cause to be taken, such further or other
actions as may be reasonably necessary to carry out the purposes of this
Agreement.
8.Controlling Agreement. It is contemplated that Seller may, at any time or from
time to time, execute acknowledge and deliver one or more separate instruments
of assignment and conveyance relating to certain of the Assets.  No such
separate instrument of assignment or conveyance shall limit the scope and effect
of this Assignment.  In the event that any conflict or ambiguity exists as
between this Assignment and any such separate instrument of assignment, the
terms and provisions of this Agreement shall govern and be controlling.
9. Governing Law. The validity of this Assignment shall be governed by and
construed in accordance with the laws of the State of Nevada, excluding any
conflicts-of-law rule or principle which might refer to another jurisdiction.
10. Successors and Assigns. This Assignment shall bind Seller and its successors
and assigns and inure to the benefit of Buyer and its successors and assigns.
11. Descriptive Headings. The descriptive headings of the several Paragraphs,
subparagraphs and clauses of this Assignment were inserted for convenience only
and shall not be deemed to affect the meaning or construction of any of the
provisions hereof.


EXECUTED as of the date first set forth above.






Seller:
MDM Intellectual Property LLC
By: Sound Management Services, LLC, its Manager


/s/Michael Metcalf
Michael D. Metcalf, its Manager


Buyer:
Musician’s Exchange




/s/Daniel Van Ness
Daniel Van Ness, President





 
43

--------------------------------------------------------------------------------

 
